 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees, watchmen,guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interfere with theefforts of the International Union of Electrical, Radio and Ma-chineWorkers, AFL-CIO, to bargain collectively.GENERAL INSTRUMENT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 614 National Newark Building, 744 Broad Street, Newark 2,New Jersey, Telephone No. Market 4-6151, if they have any questionconcerning this notice or compliance with its provisions.Northwestern Photo Engraving Co., Inc.andChicago Photo-Engravers Union No.5.Case No. 13-CA-4175.December 10,1962DECISION AND ORDEROn July 30, 1962, Trial Examiner Fannie M. Boyls issued her Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, theCharging Party and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'Pursuant to the provisionsof Section3(b) of the Act,the Board has delegated itspowers in connectionwith this case to a three-member panel[Members Rodgers,Fanning,and Brown].140 NLRB No. 4. NORTHWESTERN PHOTO ENGRAVING CO., INC.25ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer?2 The notice appended to the Intermediate Report Is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof," and substitut-ing therefor the phrase "This notice must remain posted for 60 consecutive days from the,late of posting."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on April 10, 1961, by Chicago Photo-Engravers Union No. 5,herein called the Union, the General Counsel of the National Labor Relations Board,through its Acting Regional Director for the Thirteenth Region, issued a complaint onJuly 13, 1961, against the Respondent, Northwestern Photo Engraving Co., Inc.The complaint, as amended at the hearing, alleged that Respondent had engaged inunfair labor practices within the meaning of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended (29 U S C. Sec. 151,et seq.).Respondentfiled an answer admitting the commerce facts alleged in the complaint but denyingthat its operations affect commerce within the meaning of the Act, and denying that itengaged in any of the unfair labor practices alleged.A hearing was held before Trial Examiner Fannie M. Boyls at Chicago, Illinois,at intermittent dates between September 27, 1961, and January 4, 1962.All partieswere represented by counsel and participated in the hearing.Subsequent to thehearing, all parties filed briefs, which I have carefully considered.,Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSThe complaint alleges, Respondent's answer admits, and I find that Respondentis an Illinois corporation having its principal place of business in Chicago,Illinois,where it is engaged in the manufacture of photoengraving; and that during the calendaryear 1960, Respondent purchased goods valued in excess of $ 100,00, which goods wereshipped into the State of Illinois directly from points outside the State. I find, as theBoard has found in previous cases involving Respondent,2 that Respondent is engagedin commerce within the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDChicago Photo-Engravers Union No. 5 is a labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and issuesThe General Counsel and Union point out in their briefs, and I take official noticeof the fact, that Respondent-operating until August 13, 1959, as a partnership andsince then as a corporation-has on prior occasions been involved in several unfairlabor practice proceedings. In 1942 the Board issued a decision finding that Respond-ent had discriminatorily laid off nine employees and unlawfully interrogated andthreatened employees, in violation of Section 8(a)(3) and (1) of the Act, but hadnot unlawfully refused to bargain with the Union as alleged in the complaint (38' In his brief the General Counsel moved to correct the transcript of record by deletingthe word "not" appearing on line 4, page 1936The motion is granted.His furthermotion to substitute "a make over" for "made over," appearing on line 12, page 2637-G,is denied for the reason that my own notes taken at the hearing confirm the correctnessof the reporter's transcription.A motion by the Charging Party to correct the transcriptby substituting the word "average" for the word "wage" appearing on page 1542, line 18,and on page 1544, line 9, is hereby granted.2 See 38 NLRB 813 and 106 NLRB 1067. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDNLRB 813).Later charges filed in 1951,alleging that Respondent had violated Sec-tion 8(a)(1), (3),and (5)of the Act,were settled by the consent entry of a courtdecree directing Respondent to cease and desist from refusing to bargain and toreinstate certain canceled insurance benefits(Case No. 13-CA-526, referred to in 106NLRB 1067).Thereafter,following a hearing in which Respondent was charged withviolating Section 8(a) (1) and(3) of the Act, a Trial Examiner issued his IntermediateReport on December 14, 1960(to which no exceptions were taken and which wasadopted by the Board in an Order dated December 11, 1961,as amended on Decem-ber, 18, 1961)finding that Respondent had violated Section 8(a)(1) but had notviolated Section 8(a)(3) of the Act, as alleged in the complaint (Case No. 13-CA-3823, not published in NLRB volumes).These background facts, aside from showing that Respondent has for many yearsbeen opposed to the Union as the bargaining representative of its employees,can shedlittle light on the issues now before me?An employer does not violate the statutemerely by opposing or showing hostility toward a union,and I will not assume thatbecause such hostility may in the past have led to infractions of the law, that it hasdone so in this case.The issues in this case must be decided on the basis of thefacts adduced in the record before me.These issues,posed by the complaint asamended at the hearing,are whether Respondent,in violation of Section 8(a)(1)of the Act, unlawfully interrogated employees in regard to their union membershipor activities, and circulated and coerced employees into signing a petition to decertifythe Union as their bargaining representative;whether, in violation of Section 8(a) (3)and (1) of the Act, it discriminatorily discharged employee Arthur Lennon; andwhether, in violation of Section 8(a) (5) and(1) of the Act, it refused to bargain ingood faith with the Union.B. The alleged independent violations of Section 8(a) (1) of the ActThe original complaint did not allege any independent violations of Section 8 (a)( 1)of the Act but during the course of the hearing,itwas amended to allege such viola-tions in two respects:(1)Respondent on or about December 9 and 12, 1960, hadcoercively interrogated employees in regard to their union membership and activities;and (2) Respondent,on or about July 10, 1961,through the participation of personsalleged to be supervisors,in the circulation of a petition requesting the decertificationof the Union as the employees'bargaining representative,had coerced employees intowithdrawing from the Union.1.The allegedinterrogationThe Union was last certified as the employees'bargaining representative on Octo-ber 7, 1960. Following a number of bargaining sessions with Respondent, it scheduleda union meeting for Saturday,December 10, to report,inter alia,on the progress ofthese negotiations.Employees who had signed authorization cards were notifiedof the proposed meeting by mail.During the afternoon of December 9, employeesthroughout the shop were talking about who had and who had not received lettersinviting them to the meeting. Respondent's president, Irving Z. Lee, as he was makinghis accustomed rounds of the shop, heard the employees discussing this matter.Heasked one employee, Brocato, while the latter was in the office talking to VicePresident Bert Lee, whether he had received such a letter.He also asked some ofthe employees in groups, as he wandered about the shop, whether they had receivedletters but, apparently without waiting for replies, commented that the Union seemedto be discriminating against some by not inviting them to the meeting.He also toldsome cf the employees, in jest, that the Union was discriminating against him, too, forhe had not receivedan invitation.On Monday, December 12, President Lee overheard the employees discussing whathad occurred at the union meeting and joined some of them in the discussion.Ashe came into the department where Brocato worked, he asked, "How did things goat the meeting?"Brocato commented, "News travels fast," to which Lee replied,"Didn't you think I would know who attended the meeting." Brocato then told Leethat the Union had taken 21/2 hours to report on the progress of negotiations and onthe status of an unfair labor practice proceeding involving ex-employee Nelson andthat he, Brocato, "didn't get anything out of" the meeting.Lee retorted, "If you3The testimony of Respondent's president,Irving Z. Lee,referred to in Respondent'sbrief, to the effect that Lee was a member of the Union prior to his expulsion in 1929,and that in 1931 and 1937 he sought,unsuccessfully,to obtain the Union's permission torun a union shop,does not support Respondent's contention that Lee at no time hasharbored any antiunion feeling. NORTHWESTERN PHOTO ENGRAVING CO., INC.27had asked me and you didn't, I could have told it to you in five or ten minutes."AsLee started walking away, his son, Vice President Bert Lee, approached and asked,"How does it look." Lee then repeated, to his son, Bert, in the presence of the em-ployees, what he had just told Brocato and Bert laughed.4 To other employees whomhe found discussing the union meeting, President Lee, said, "Let's cut all of this dis-cussion and get some work out."He testified that he told them this because he "wasaggravated that they had had all of these discussions on company time."In determining whether President Lee's interrogation of Brocato and others, asabove set forth, was of the type proscribed by the Act, it is pertinent to observe thatRespondent's was a small plant, employing about 60 persons, a number of whomhad been with Respondent for 10 to 30 years, and that Lee frequently circulatedamong and talked to the employees.As demonstrated on the witness stand and inthe hearing room, Lee had an outgoing personality and was inclined to be impulsiveand voluble. It is difficult to imagine him circulating about the shop and keepingquiet about any matter being widely discussed.His inquiries to the employees gen-erally as to whether they had received invitations to attend the union meeting were,I am convinced, more in the nature of rhetorical questions, introductory to his re-marks about the Union practicing discrimination in issuing invitations.The re-marks themselves, partly in serious vein and partly in jest, were derisive of the Union,but I am not convinced that they or the inquiries were intended to or did intimidateany employee or restrain him from attending the union meeting.However, the inquiry addressed specifically to Brocatc in the plant office-towhich Brocato replied in the negative-and his later inquiry of Brocato as to whatwent on at the union meeting, including his statement, "Didn't you think I wouldknow who attended the meeting," were of a different nature.They tended to becoercive, and all the more so in Brocato's case because of an earlier admonition byLeeJust after hiring Brocato in March 1960, Lee had informed Brocato that heknew Brocato had organized the plant of his previous employer and had been firedfor that reason but that Lee was not holding that against him so long as he did agood day's work and did not try to "unionize" or "disorganize" Respondent's plant.5I find that Lee's interrogation of Brocato on December 9 and 12, 1960, in the con-text and against the background described, interfered with, restrained, and coercedhim in the exercise of his rights guaranteed under Section 7 of the Act.2.The decertification petitionsIt is undisputed that employee Ronald Miller in July 1961, and again during thecourse of the hearing in October 1961, prepared and circulated at the plant a petitionfor a decertification election.The General Counsel and Union contend that thisconduct constituted unlawful restraint and coercion of the employees(1) becausethe petitions, with Respondent's knowledge, were circulated in violation of a long-standing plant rule, prohibiting employees from leaving their departments duringworking hours, and(2) because a number of the persons signing the petitions weresupervisors and their signatures were observedby atleast some of the employeesto whom the petitions were presented.64The above findings are based upon that part of the composite testimony of Brocato andPresident Lee which I credit.AlthoughI believe Brocato's recollection of what occurredwas, on the whole,accurate and reliable,Lee's testimony fills in some gaps and explainsthe setting in which the interrogation and comments occurred8 The above finding is based upon the testimony of Lee, as corroborated by Brocato.Brocato testified further that upon the same occasion,Lee said he would rather closethe plant than have a union dictate how to run it. In this respect, I believe that Brocatomisinterpreted statements made by Lee and credit Lee's denial that he made such astatement.No unfair labor practice finding is based upon Lee's statements to BrocatoinMarch 1960,since they are not covered by the complaint and such a finding would, inany event,be barred under the limitations proviso of Section 10(b) of the Act.6 At the conclusion of the hearing, Respondent moved to dismiss that part of the com-plaint, added by amendments at the hearing,which related to the decertification petitionsbecause that conduct occurred subsequent to the filing of the original charge,was un-related to any allegation in the charge,and was not the subject of an amended charge.The allegations of the complaint, as amended, however, appear to be related and to growout of the charge that Respondent had refused to bargain with the Union and by "theseand other acts" had interfered with,restrained, and coerced employees in the exercise oftheir Section 7 rights. I accordingly deny Respondent'smotion to dismiss on this techni-cal groundN L.R B v. Pant Milling Company,360 U.S. 301;National Licorice Co v.NLRB.,309 U.S. 350. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe "rule" to which the General Counsel and Union refer consisted of a noticewhich President Lee posted on the bulletin board from time to time admonishingthe employees to stay in their own departments during working hours.?The so-called rule does not appear ever to have been strictly enforced and was posted onlyoccasionally when Lee believed the employees were doing an excessive amount ofwandering outside their own departments.Although there is evidence that at leastsome of the signatures on the decertification petitions were obtained by employeeMiller during working hours, outside his own department, it cannot reasonably beinferred from this fact that Respondent assisted in the circulation of the petitionsor sponsored them.The question remains as to whether the signing of the petitions by certain personswhom the General Counsel and Union claim are supervisors, but whom Respondentclaims are employees, constituted unlawful sponsorship and support of the petition.One of the signers, Alex Wall, was referred to by most of the employees, includingMiller, as the "superintendent" but President Lee contended that he was only an"all around man," not a supervisor.There were, according to Lee, three other "allaround men" at the plant, John Gorski, Stanley Burce, and Frank Balon, who hadsubstantially the same responsibilities as Wall except that, unlike Wall, they normallyworked only in one department.The employees, or at least some of them, referredto these three men as foremen. In addition, there are five other men, John B.English,William Balon, Seymour Klein, Joseph Ruppert, and Verne Johnson, al-leged in the amended complaint to be supervisors.8For purposes of the issue now under consideration, I need not decide whetherany or all of these persons are supervisors, for even assuming that they are, theirsigning of the petitions under the circumstances here presented would not, in myview, constitute an unfair labor practiceAs Respondent points out in its brief,allof them were listed as eligible to vote in the representation election pursuant towhich the Union had been certified as bargaining representative in 1960, and a unionrepresentative had checked and signed this elgibility list.The Union did not chal-lenge the right of any of these people to vote in the election.Moreover, the Union'sproposed contract submitted in bargaining negotiations set forth terms and conditionsof employment for "shop superintendents and foremen." It ill behooves the Union,while seeking to represent these people, to object to an attempt by such persons toreject the Union as their representative. In this connection, I note that none of thealleged supervisors did any more than sign his name when the petition was presentedto him by employee Miller.And one of them, Alex Wall, signed it hesitatingly, afterfirst remarking that "he didn't know if he could sign it or not."Respondent's offi-cials, so far as the record shows, were not aware that the petitions were being cir-culated.In these circumstances, I find that the employees could not reasonably havebelieved that management sponsored or had anything to do with the circulation of thepetition.9Even if, as the General Counsel contends, and the record indicates, someof the employees were persuaded to sign because the names of their supervisors ap-peared on the petitions, I would nevertheless conclude that such incidental inter-ference with employee rights must, in the circumstances of this case, be subordinatedto the right of the alleged supervisors to reject representation by the Union seekingto bargain for them.C. The cessation of Lennon's employment on February 10, 1961It is the General Counsel's contention that Arthur C. Lennon was discharged onFebruary 10, 1961, ostensibly for producing a defective copperplate, but actuallybecause Respondent had discovered about 2 months earlier that Lennon had joinedthe Union and attended a union meeting. It is Respondent's contention that it didnot discharge Lennon at all but that he quit his employment when it was suggestedto him, in connection with a reprimand for poor workmanship, that he take a tem-porary cut in pay. The testimony on this issueis insharp conflict.7It was first promulgated in 1950, when employees, a few months after a representationelection,were leaving their departments frequently and acts of sabotage were occurring.6I note that in 1942 the Board, based on conduct of Alex Wall, Stanley Burce, andJoseph Ruppert, found that Respondent had engaged in unfair labor practices (38 NLRB813) ; and that again, in 1960, it based an unfair labor practicefinding onconduct ofWall (Case No. 13-CA-3823). On the other hand, I also note thatin a Decision andDirection of Election in 1953, the Board expressly rejected a union contention that FrankBalon, Stanley Burce, John Gorski, and Joseph Ruppert were supervisors (106 NLRB 1067).9 Cf.IndianapolisNewspapers, Inc.,103 NLRB 1750,andMississippi Valley StructurallSteel Company,64NLRB 78. NORTHWESTERN PHOTO ENGRAVING CO., INC.291.Circumstances under which Lennon was hired and his relations withRespondent's officialsLennon was hired by Respondent on February 11, 1952, as a result of his acquaint-ance with Vice President Bertram Z. Lee who was a close personal friend of Lennon'sbrother-in-law, with whom he had served in the Marine Corps during the Koreanconflict.Lennon started working as an apprentice copper etcher at a salary of $38a week.About 5 years later he became a journeyman, and at the time his employ-ment ceased on February 10, 1961, he was earning $158 a week.Although Vice President Lee and Lennon were never themselves close personalfriends,Lee had upon a number of occasions visited Lennon's brother-in-law inLennon's home when the brother-in-law, still in the Marine Corps, was in town,and Lennon had upon several occasions accompanied his brother-in-law to Lee'shome.These personal connections tended to set Lennon apart from other rank-and-file employees in his relations with management.Thus, according to Len-non's credited testimony, in January 1960, when Vice President Lee asked him whyhe had not brought Lee the letters which the Union had been sending to theemployees-as some of the other employees had done-Lennon explained thatfor a while after he was hired, some of the employees had avoided talking to himabout matters they did not want reported to management because they assumed,from Lennon's personal friendship with Lee, that Lennon would report whateverhe heard, and that he believed that if he brought copies of the Union's letters tomanagement, employees would again be guarded in their conversations with him.ioMoreover, according to the testimony of both Vice President Lee and his father,Lennon had received special consideration while working for Respondent becauseof Vice President Lee's close friendship with Lennon's brother-in-law and becauseall three had served in the Marine Corps during the Korean conflict.Furthermore, Respondent had considered Lennon a loyal employee.Accordingto Lennon's undenied and credited testimony, in October or November 1960, follow-ing a conversation between President Irving Z. Lee and employee Longo initiatedby the latter complimenting Lee on the clothes he was wearing, Lee came by Len-non's place of work and remarked, "What is he buttering me up for?He stabbedme in the back. I know that he voted for the Union." A few minutes later, Leetold Lennon that "he thought there were men in the shop that were better crafts-men than [Lennon] but that what he liked about [Lennon] was that [he] wasloyal."2.The cessation of Lennon's employment on February 10and events leading theretoThere is a sharp conflict in the testimony as to events leading to the cessationof Lennon's employment on February 10, 1961. There is set forth below an accountof these conflicting versions.a.Lennon's versionWith respect to the events leading to his alleged discharge, Lennon testified asfollows:Lennon attended the union meeting on December 10, 1960, at whicha report was made on the progress of the Union's bargaining negotiations withRespondent.During the evening of December 15, Vice President Lee called himat his home and asked, "Do you have anything to say to meT" Lennon repliedthat he did not.Thereupon Lee said, "What do you take me for a damn fool?I know you were at that meeting Saturday, last Saturday, and that you signeda pledge card."Lennon acknowledged that he had been at the meeting, that hehad signed a pledge card, and that he had voted for the Union.He added, "Iam glad it is out in the open, so now I don't have to worry about your findingout about it." iiLee replied, "Don't you know that the Union only got in byone vote, and your vote could possibly be the one that swung it; and now myfather and I have to go to the negotiations instead of being out in the streetlooking for work."Lee then inquired what the union meeting was about andafterLennon told him, Lee remarked, "if you wanted to find that out, youshould have asked. I could have told you in five minutes and saved you a two1OIn response to a question by Respondent's counsel as to whether any such conversa-tion occurred in January 1961, Lee replied in the negative but he was not asked and didnot testify as to whether any such conversation occurred in January 1960, as Lennontestified.U Lennon had first signed a union authorization card in July or August 1959.He re-newed the authorization in May or June 1960, prior to the representation election won bythe Union. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour meeting and a trip downtown."At the conclusion of this conversation, Leeasked if Lennon remembered a conversation during the previous January when Leehad explained to Lennon that the salaries of copper etchers Kopecki and Rotman,the two top men in the department,were to remain$5 a week higher than thoseof any other copper etchers,and told Lennon,"Well, the difference between youand Kopecki and Rotmanwill be only twodollars, as you are getting a $3 raise."Accordingto Lennon,on the morning following this conversation,Vice Presi-dent Lee cameby Lennon'sworkbench and remarked,"Betty [Lee'swife] is alsodisappointed in you."Lennon further testified that about 2 months later,on February10. 1961, whenhe arrived at work on the 5 p m. to 1 a m. shift,he was told by a fellow etcher,Ed Wolski, thatthe job Lennon had workedon the night before hadbeen "madeover."He testified that upon investigating,he found thatthe job wasin the processof being made over and that it had notyet reached the copperetching departmentwhen he wassummoned to the officeshared byPresidentLee and hisson, the vicepresidentLennon gavethe following account ofwhat happenedwhen he reachedthe office'President Lee, his son, and John Gorski,who had assigned the job in question toLennon foretching,were present when the interview startedPresidentLeetold Lennonthe plate hehad workedon the nightbefore had been made over.He showed Lennon theproof of theoriginal planand "copies of the job"-pre-sumably the artwork-andwhat the customerhad found vault with.Lennonstated that he believed when he had finished etchingthe plate that it was all rightor passable.Vice President Lee then said he thought Lennon w sa good worker,that he workedhard, but had a tendency to overetch.President Lee disagreedHe said, "Well, I don't believe that Lennonis a good worker. in fact,I think heis slow. I don't want to leave himgo, but I don't think heisworth the moneywe are payinghimSo thereforeI think we should cut his salary$12 a week"PresidentLee then asked Lennon what he had to sayand Lennon replied,"IguessIwill take it. I don't seemto havemuch choice in the matter."Vice PresidentLee thereuponasked hisfather, "Ifhe works hard and shows improvement, hewill get the $12 back, won't he?"PresidentLee then asked John Gorski if"an A-1 job" cameinto the copper room he wouldgive it to Lennon.Gorskireplied that he would iftwo othercopper etchers,Kopecki orRotman, were un-available.President Lee then sentfor FrankBalon 12 and asked him a similarquestion.Balon replied that if Kopecki,Rotman,or possibly Ed Wolski were there,he would givethe "A-1job" to one of them: if not,he wouldgiveit to LennonPresident Lee then turned to Gorski and asked whetherGorskiconsidered him-self a good journeyman and when Gorski replied in the affirmative, Lee askedwhat he would do if told he was to receive a $12 cut in pay.Gorski at firstshrugged his shoulders but after Lee remarked,"Well, if I thought I was a goodworker,I'd quit,"Gorski replied,"Well, I'd quit."Lee then told Lennon he couldnot take Lennon's answer and Lennon retorted,"Mr. Lee, if you want to fire me,why don'tyoufire me " Lee replied,"All right, youare fired."Lennon startedto askVicePresidentLee whyhe had not been told before that he had a tendencyto overetch but President Lee interrupted with the statment,"You are through.There is nothing more to talk about."Lennon described the job about which he was reprimanded as being a MeisterBrau beer ad, single-color,combination picture and print, about51/2to 7 by 9inches in dimensions,showing a man holding a glass of beer up against a darkbackground.The job describedby Lennon was a substantially less expensive onethan that describedby the Lees.He conceded at the hearing,however, that theplatewhich he had etched was"no good"and that President Lee had amplereason to call him into the office and reprimand him.According to Lennon'sundisputed testimony,itwas not unusual for jobs to bemade over and makeovers came through the shop at the rate of about two aweek.He testified that he had in the past been reprimanded three or four timesa year by AlexWall or some other representative of management about a job hehad done butsince acquiring journeyman status,he did not remember ever beingcalled into theoffice fora reprimand prior toFebruary 10.About2 weeks be-fore his employment ceased, "all around man" Stanley Burce had spoken to himabout a makeover,the original of which Lennon and Wolski had worked on; andabout 7months earlier,President Lee and Wall had reprimanded all the copperetchers. irciuding Lennon,for producing a series of defective newspaper size beer ads.13As previously noted, both Balon and Gorski were referred to by President Lee at thehearing as"all around men" and by some of the employees as foremen NORTHWESTERN PHOTO ENGRAVING CO., INC.31b.President Irving Z. Lee's versionPresident Lee testified that he did not know,when he called Lennon into theoffice for a reprimand on February 10, that Lennon had signed a union card; andthat although he had heard employees throughout the shop discussing the De-cember 10 union meeting, he did not hear Lennon's name mentioned as one ofthose attending.Respondent employs about seven copper etchers, two or three on each of thethree shifts.According to Lee, two copper etchers, Kopecki and Rotman, as wellasWall, the "all around man," are better copper etchers than Lennon.Their judg-ment is better and they work faster.The four copper etchers who are not as capableas Lennon are given jobs requiring the exercise of less judgment.13Lee testified thatalthough Lennon was capable of doing good work when he applied himself, hewas not consistently good and had to be called into the office six or seven timeswithin the last 3 years for reprimands; that after each reprimand, he would "buckledown" and do good work for a while. Lee further testified that, in his opinion,Lennon should never have been classified as a journeyman or master craftsmanbut that he "put up" with Lennon because of the latter's friendship with his son,even giving Lennon a $3 increase in pay in December 1960, at his son's insistent:,,though protesting at the time that Lennon was not entitled to it.President Lee gave the following account of the events leading to the February 10reprimand and what took place at the interview. Lee's attention was called by oneof the proofers to the fact that a plate etched on February 9 was not good but Leesent proofs on to the customer anyway.He explained, "The reason I sent that cutout knowing it was inferior, this happened to be a very rush job, and I thoughtthey would overlook some of the quality for the speed and service that this happenedto be a deadline job. I sent it out knowing it wasn't good.But, I thought ratherthan be late, he may accept one a little inferior in quality for the speed."About9.30 a m. on February 10, the customer notified Lee that the etching was very poorand he could not accept it.Lee offered to, and did, have the job made over.Later that day, Lee asked his "all around man" John Gorski who had etched theplateGorski replied that he believed Lennon had but that Frank Balon, another' all around man," would know more about it.Thereupon, Balon was summonedto the office and he identified Lennon as the person who had etched the defectiveplate.Lennon was then called into the office and asked whether he considered theproof from the original etching a good etching.He replied in the affirmative butwhen shown the proof from the made-over etching, he conceded that it was muchbetter.Vice President Lee then remarked that he was surprised that Lennon'sjudgment was so poor that he did not immediately recognize the original proof asbeing inferior.President Lee remarked that Lennon had to be called into the officeoften about poor work and that every time he was called in, he did very good workfor 2 or 3 months, then slumpedagain.He asked Lennon, "What should I do withyou, Art, tell me what to do?.I don't want to fire you, but we do want betterquality of work."Lennon replied, "If you aren't satisfied with my work, why don'tyou fire me " Lee then said, "If I wanted to fire you, you would be in and out ofthe office in three minutes ... I wouldn't spend all of this time trying to perk youup."He again asked Lennon, "Now, tell me what shall I do with you, Art," andLennon again replied, "Why don't you fire me." Lee then said he thought he hada better idea.He asked, "What do you think about this idea?Do you think ifwe gave you a cut in salary that that would maybe perk you up, and give it backto you when the quality of your workisbetter?Would that hold you inline?" 14Lennon said that it would not and that he "would rather be fired."For the thirdtime Lennon said, "Why don't you fire me?"Lee replied,"Art, please don't compelme to do something I don't want to do. I would rather you go back to work andbuckle down."At that point, Vice President Lee told Lennon, "Don't be a fool, Art.Don'taggravate my father.Tell him you are going to do better, and don't cut your salary,and you'll do better withouta cut insalary."Gorskiand Balon made similarstatements and urged him not to lose his temper.Lennon, however, reiterated, "I'SRespondent's records show that as of January 1, 1961, there were eight copper etcherson the payrollPrior to the December 15 wage increases,two of them,Kopecki andRotman, received$160 a week,Lennon and Wolski received $155, and all others receivedless.Kopecki and Rotman received no increases on December 15, Lennon received a $3Increase,and Wolski received a$5 increase.24 Lee testified that he did not believe he mentioned any specific amount of cut but thathe could have mentioned $10. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould rather be fired."President Lee said, "Why don't you quit if you are nothappy here."Lennon then walked out, changed clothes, and left the plant.President Lee at first described the plate on which Lennon had worked as a blackand white, combination deep etch, copper etching, approximately the size of a fullnewsprint page, to be used as an advertisement in a newspaper and costing thecustomer about $350. Subsequently, however, he changed his testimony when, inresponse toa subpoena duces tecumrequiring the production of records relating tothe etching about which Lennon was reprimanded, the billing proof and other recordsrelating to a smaller ad, costing the customer only $137.68, were produced.Thelatter was a Meister Brau beer ad, showing a man holding a glass of beer. Stampson the job ticket for this show that the job was "in" the shop on February 6 at 7:14p.m. and "out," ready for shipment, on February 8 at 8 a.m. The ticket on themakeover job was stamped "in" on February 8 at 5:45 p.m. and "out" on February 9at 9 a.m. Lee's changed testimony was to the effect that, although he could not bepositive,he believed the $137.68 job was the one about which Lennon wasreprimanded.15c.Vice President Bertram Z. Lee's versionVice President Lee testified that he had never had any occasion to telephoneLennon at the latter's home.He categorically denied telling Lennon on December 15that he knew Lennon had attended the union meeting or that the Company had lostthe representation election by only one vote and that Lennon's vote may haveswung the election.He also denied asking Lennon what the meeting was about ortelling Lennon that he could have given a progress report in 5 minutes.He furthertestified that he knows the name of no one who signed a union card.According to Vice President Lee, he and his father, in January or February 1960,had discussed the poor quality of Lennon's work and he told his father, "Well, wecan't lay him off or fire him because his brother-in-law is my best friend."Leefurther testified that at the time of the December 1961 review of wages, he believedthat Lennon was the only unsatisfactory employee and the only employee to receiveas little as a $3 raise; 16 and that Lee's father did not want to give Lennon a raisebut at Lee's urging, finally gave him a $3 raise because Lee argued that the smallnessof the raise might spur Lennon on to do better work and, besides, Lee did not wanthim to feel too badly.Lee's account of the February 10 interview with Lennonis insubstantial accordwith that of his father.He added, however, that in discussing the spoiled platewith Lennon, he told Lennon, "It's bad enough that you spoil a plate particularlya $350 or $400 job, . . . but if in your judgment, when you look at it, you still don'tknow it was poor, that is a horrible thing for a man in this business this long."Withrespect to the suggested cut in pay, Lee testified that his father told Lennon: "Maybeifyou took a temporarycut insalary of $10 or $15 a week until you bring yourwork up again, maybe this will help you remember and help you in your work."Hefurther testified, inconsistently with his father's testimony, that he knew his fatherhad notseenthe original proof before it was sent to the customer because hisfather had remarked that he wished he hadseen it.Lee at first described the plate in questionas one fora full page large newspaperbeer ad, costing the customer about $350 or $400.He testified that although plateshave been spoiled on previous occasions, he could not recall other specific incidentsbut, "this one stands out more because it was a full page. It's a rather expensiveone."Nevertheless, when the proof and other records pertaining to the $137.68 jobwere produced pursuant to subpena, he, like his father, changed his testimony withrespect to the description of the job about which Lennon was reprimanded.Vice President Lee testified without contradiction, and I find, that Lennon wasnot the first employee to be offered a cut in pay; that Respondent's bookkeeper andofficemanager, Herschander, who is still employed, received a cut and so didWondracek, who is no longer employed.1715 As Lee explained, about 200 Jobs a week go through the shop and Respondent receivesabout 2 complaints a day from customersThis made it difficult to identify from memoryalone any particular job which was remade.16 Informationfrom Respondent's payrolls, which was read into the record, shows, how-ever,that six other journeymen received only a $3 raise at the time Lennon received his.17 Respondent's payroll records show that on February 6, 1960, still another employee,Russell,received a cut in pay. NORTHWESTERNPHOTO ENGRAVING CO., INC.33d. John Gorski's versionGorski testified that at the conference with Lennon on February 10, after PresidentLee had shown Lennon the proofs of the original and makeover jobs and obtainedfrom Lennon an acknowledgment that the plate he had made was not good, Lee toldLennon that he was called into the office on this particular job because the samething had happened many times before and Lee wanted to see if he could straightenLennon out so that his work would improve. Lennon replied, "I think I am doingpretty good."Lee then said, "Obviously, you are not.This is about the fifth orsixth time you have been called into the office on your bad jobs." Lennon retorted,"Well, I try to do my best. It seems as though once in a while it is liable to go bad."Lee asked, "What shall I do with you? This cannotgo on, these make-overs," andLennon replied, "Why don't you fire me?" Lee explained that he had not calledLennon in to fire him but only to straighten him out and added, "I was thinkingprobably if I gave you a cut in wages, maybe it will sort of help you." Lennonsaid, "I don't want to take a cut in wages. I would rather be fired." Lee repeatedthat he had not called Lennon into the office for that purpose and his son, Bert,said something about being disappointed in Lennon not doing good work, for Berthad been responsible for his employment. For a third time, Lennon said, "I wouldrather be fired," and then walked out of the conference.Gorski did not recall the job which was the subject of the reprimand except thatitwas a beer ad and about medium size.He testified, however, that the $137.68job, which President Lee and his son finally identified as the one they believed wasthe one under discussion, could not have been the one because the "in" and "out"dates on the job tickets could not be reconciled with a job done originally on Feb-ruary 9 and remade on February 10, as was the job about which Lennon wasreprimanded.3.Lennon's report to fellow employees immediately upon leaving theFebruary 10 conferenceLennon testified that immediately upon leaving the February 10 conference, hereturned to the copper etching department and in response to inquiries, first fromemployee Mocas, then from employee Wolski, told each what had transpired.Mocas testified that when Lennon returned to the department, he was "flushedin the face"; that when Mocas inquired what had happened, Lennon reported, "Igot fired, got canned, gated, or something" and said something about President Leesuggesting that he take a $12 or $13 decrease in pay; and Lennon "said he didn'twant to, I guess."He further testified that during the conversation, he told Lennon,"If I was ever asked to take a cut in pay, I would take it. I said, after all, what theheck, what is the difference."Wolski testified that within about 10 minutes after Lennon returned from theconference, Lennon reported to him that "he was through, fired, whatever it was. Idon't know the exact words, but he wasn't working there any more."Wolski thentestified that he did not remember any further conversation "outside of him sayinghe was fired or quit, one or the other." The witness later said that Lennon had usedthe word "fired."4.Representations to theIllinoisDivision of Unemployment CompensationOn February 14 Lennon applied to the Illinois Division of Unemployment Com-pensation for unemployment payments and thereafter started receiving such com-pensation which included the first week of his unemployment.Under Illinoisstatutes an employee must wait 6 weeks for unemployment compensation if he hasvoluntarily left his employment without good cause but becomes eligible in 1 weekin case of involuntary dismissal (Ch. 48, Ill. Rev. Stat., sec. 433, 436).About February 16 theIllinoisDivision of Unemployment Compensation formallynotified Respondent that Lennon had applied for compensation and had given thereason for his unemployment as "dismissal" by Respondent.On the notice Respond-ent was informed that it had an opportunity to challenge Lennon's claim. PresidentLee at first testified that he informed the unemployment division, by letter writtenby his bookkeeper, which he read, that Lennon had quit his employment.Thebookkeeper denied that he had written such a letter, and Lee later testified thathe was not sure whether he communicated this information by letter or by a telephonecall.Lennon testified that upon inspecting his file at the unemployment office duringthe course of the hearing, he saw a note to the effect that Lee, by telephone, had 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDreported Lennon as having been discharged for "unsatisfactory service." 18Uponall the evidence,I am convinced,and find, that Respondent did not challenge Lennon'sreport to the unemployment division that he had been dismissed.5.Analysisand conclusionsDespite the inconsistencies or contradictions in the testimony of Respondent'sprincipal witnesses, as contrasted with the generally consistent testimony of Lennon,I have had difficulty in resolving credibility on the issue whether Lennon quit hisemployment or was discharged.To assist me in determining these credibility issues,I denied Respondent'smotion to revokea subpoena duces tecumrequiring the pro-duction of records which, it appeared to me, would have conclusively establishedwhether the job about which Lennon was reprimanded could have been the relativelyinexpensiveMeister Brau beer ad which he described.The General Counsel, al-though obtaining a 2-month continuance for the purpose of enforcing this subpena,did not seek its enforcement but, instead, produced Irving Zale, the productionmanager of Batten Barton Durstine & Osborn, who handles the exclusive printadvertising for Meister Brau, to testify regarding all Meister Brau jobs done by Re-spondent in February. In addition to the $137.68 job, which Respondent asserts thatitbelieves was the subject of the reprimand, Zale identified a purchase order datedFebruary 6 and a bill from Respondent dated February 10 for $56.61, relatingto a Meister Brau job.Respondent, however, later produced the proof on this jobwhich showed it to be an institutional ad, not the beer ad which Lennon had sovividly described.19Thus, although it is difficult to understand how the job aboutwhich Lennon was reprimanded could have been the $137.68 job described by theLees, since that job was stamped "in" on February 6 and "out" on February 8,and all agreed that Lennon had done the defective work on February 9, neithercould the job in question have been the Meister Brau beer ad which Lennon de-scribed.Imust conclude that Lennon, like the Lees, was demonstrably not alwaysaccurate in his testimonyI turn now to the probabilities of the case.There is uncontradicted testimony byLennon, which I credit, to the effect that in January or February 1961, before hisemployment ceased, he overheard Alex Wall and others discussingan increase inhospitalization rates and when Lennon remarked, "What, again?" Wall replied,"What are you complaining about?You want to pay dues, don't you?" Wall'sremark indicated that he knew Lennon was a union man. As already noted, the Gen-eral Counsel and the Union contend that Wall is a supervisor, generally referred toby the employees as superintendent, and they argue that it is reasonable to inferfrom Wall's knowledge that top management also knew of Lennon's union proclivi-ties.But I need not and do not rest this finding of Respondent's knowledge onWall's knowledge for I do not believe that Lennon's account of the telephone con-versation with Vice President Lee on December 15 was made up out of whole cloth.It sounded convincing and I find that Lee made the statements attributed to him byLennon in that conversation as well as the statement on the next morning about Lee'swife also being disappointed in Lennon, substantially as related by LennonThis finding, however, does not resolve the real issue-whether Lennon was dis-charged on February 10 and, if so, whether the discharge was for a discriminatoryreason.Vice President Lee's expressions of disappointment in Lennon, 2 monthsearlier, for having attended the December 10 union meeting and voted for theUnion were not indicative of an intent to punish or discriminate against Lennonfor having exercised his choice.His announcement to Lennon on that very occa-sion that Lennon was receiving a $3 increase in pay seems inconsistent with anydiscriminatory intent.As Lennon himself conceded, after an employee becomes aIs This testimony was received,over Respondent's objection,upon the representation ofcounsel for the General Counsel,unchallenged,that the Illinois Division of UnemploymentCompensation is not permitted to furnish records upon subpena.19The General Counsel, by his frequent references during the hearing to the figure$56 61, for which Batten Barton Durstine & Osborn was billed on February 10, his interro-gation of Vice President Lee regarding the price of a hypothetical job which cost the cus-tomer approximately that amount,his consultations with Lennon while thus interrogatingLee, and his production, through Zale,of the order and bill for a Meister Brau ad costing$56 61,led me to believe at the hearing that the General Counsel and Lennon were con-tending that the $56 61 job was the one about which Lennon was reprimandedThis,clearly,was not the job, however, for it does not appear to have been made over, and noimage of a glass of beer appears on the proof,whereas both Lennon and the Lees agreedthat the job in question did involve the image of a glass of beer. NORTHWESTERN PHOTO ENGRAVING CO., INC.35journeyman he is not given a raise upon every occasion when wages are reviewedand he may be passed over several times without being given a raise.Lennonhad received a raise in February 1960, and it would not have been unusual forRespondent to have passed over him in December.The $3 raise for Lennonmay have been decided upon before Vice President Lee discovered that Lennonhad attended the union meeting but it had not been announced, and it could easilyhave been withheld if Respondent had intended any recrimination against Lennonbecause of his union activity.So far as the record shows, Lennon engaged in no further union activities fol-lowing his attendance at the union meeting.Why then should Respondent, 2months later, decide to discharge him for union reasons? I think it more likelythat President Lee, when he summoned Lennon to the office for a reprimand, whichLennon frankly conceded at the hearing was deserved, had no intention of firinghim.He may even have had no intention of cutting Lennon's wages. Lennon'sreaction to the reprimand as described by Gorski, whose testimony I consider themost objective and accurate, may well have provoked Lee to suggest the wage cut.Thus, Lennon, instead of being humble and stating he was sorry, told President Lee,"I think I am doing pretty good" and "I try to do my best.It seems asthough oncein a while it is liable to go bad."According to Gorski, it was only after Lennon hadthus sought to defend his work and minimize the seriousness of what he had done,that President Lee asked what could be done to make Lennon improve and sug-gested that a decrease in pay might accomplish that result. I do not believe thatLennon ever said he would take the proposed cut but that, instead, he asked, "Whydon't you fire me?" and said he would rather be fired than take the cut I am con-vinced that during the interview, Lee told Lennon he did not want to fire him butwith Lennon's insistence that he would rather be fired than take the proposed cut,Lee probably said he was left with no alternative but to grant Lennon's request.Withthe cessation of employment occurring in this manner, it is of no legal significancewhether Lennon be regarded as having quit rather than take the cut or whetherRespondent discharged him for refusing to accept the cut.I have considered the General Counsel's contention that the testimony of employeesMocas and Wolski as to what Lennon told them when he returned from the con-ference should be considered as a part of theres gestae.Although I doubt thatLennon's statements to them may be considered as other than self-serving state-ments,20 even accepting the General Counsel's characterization of their testimony,it can be of little help to his case.Mocas had the impression that Lennon had notwanted to accept the cut in pay or had refused to accept it; otherwise, I do not thinkhe would have told Lennon that if he were ever asked to take a cut, he would takeit.21And Wolski, from his wavering testimony, appeared to be uncertain whetherLennon had said he "was fired or quit." I have also given due consideration tothe fact that Respondent did not challenge Lennon's statement to the Illinois Divisionof Unemployment Compensation that he had been dismissed and reported by tele-phone that Lennon had been discharged. I am not impressed by this fact, however,for Respondent's officials knew that Lennon had a family to support and they maywell have hesitated to do anything which would have prevented him from receivingunemployment compensation which he badly needed.The feature of this case which has troubled me most is why Respondent's officialssought to picture Lennon as an unsatisfactory employee, and the only unsatisfactoryemployee, when by President Lee's own admission only two of the seven or eightcopper etchers were more capable than Lennon and one other, Wolski, was receivinga higher salary than Lennon.And why should they have sought to exaggerate theimportance of the job which Lennon spoiled by at first describingitas anexpensive$350 or $400 iob. I am inclined to believe that the exaggerated and contradictorynature of much of the testimony of Respondent's officials may be explained by thefact that they were on the defensive. I can only speculate that the proposed wagecut for Lennon may, in retrospect, have seemed to them as unduly harsh and mayhave caused them to paint a darker picture of Lennon's performance than waswarranted in an attempt to make the proposal appear less harsh.The complaint=0 See Wiemore,Evidence('id ed ) § 175021 In evaluating and discounting the significance of Mocas' testimonythatLennon saidhe was fired,I have also taken into account thefact thatLennon,at the General Council'srequest, talked to his friend Mocas afterthe latterwas subpenaed and beforehe testified,to ascertain what Mocas recalled, and that Mocas'memory of events more than 8 monthsold may, even unconsciously,have been influenced by his knowledge of the issues involvinghis friend.681-402- -68-vol 140- - 4 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDdoes notallegethat the proposed cut was discriminatorily motivated and I am notpersuaded that it was.Although the contradictions and inconsistencies in some of the testimony ofRespondent's officials, which has been described, might warrant a suspicion as toRespondent's motivation, I am not convinced upon a preponderance of the credibleevidence that Lennon's unionmembership or activities had anything to do with thetreatment accorded him on February 10. I, accordingly, do not find that Respondentviolated Section 8(a)(3) of the Act.D. The refusal tobargainThe Board, on October 7, 1960, certified the Union as the bargaining representativeof Respondent's employees in an appropriateunit consistingof all "production em-ployees and attendants in the photoengraving department of the Respondent at itsChicago, Illinois, plant, excluding all other employees, office clerical employees,plant clerical employees, errand boys, delivery men, guards, andsupervisors asdefined in the Act."Thereafter, between October 24, 1960, and March 25, 1961, the Union andRespondent held 15 bargaining conferences.Respondent was represented at theseconferences by President Irving Z. Lee, its chief negotiator, his wife, Ann, his son,Vice President Bertram Z. Lee (except at the last two bargainingsessions), andAnthony J. Mentone, its attorney.The Union was represented by William Hall,its president and chief negotiator,William Clemens, its secretary-treasurer, HerbertFabry, its vice president, several members of the bargaining committee, includingone of Respondent's employees, Harold Mathes (except at the November 29 andDecember 22 meetings), and Samuel Edes, its attorney (except at the first meetingand on December 8).By March 25, 1961, when negotiations broke off, the parties had tentatively agreedupon some entire articles of the Union's proposed contract and upon parts of otherarticles but had been unable to reach agreement upon a number of other matters,including suchmajor issuesaswages, hours, and union security.Despite the factthat some progress had undoubtedly been made, the General Counsel and Unioncontend that Respondent failed to fulfill its statutory bargaining obligations by (1)refusing to accede to the Union's request for certain employment data which theUnion asserted was necessary for intelligent bargaining and (2) otherwise ne-gotiating in bad faith, with no intention of entering into a final and binding collective-bargaining agreement.Except in a few areas, there is no substantial dispute as to what took place atthe bargaining conferences.Union Counsel Edes was the only witness who tookdetailed notes as to what occurred at each conference and who testified with respectto those details.Respondent, without attacking any specific testimony of Edes,states in its brief that his testimony should be considered of "little probative value"because he not only represented the Unionas its counselat the hearing but alsotestified in its behalf.The not uncommon practice of some attorneys in the labor-managementrelations field to actas a bargainingrepresentative for their client andas a witness,as well as anattorney, in subsequent unfair labor practiceproceedingsinvolving that bargaining, is, I believe,an unfortunateone.An attorney who repre-sents his client in bargaining and who thereafter decides to testify in his client'sbehalf,might be better advised to withdraw as his client's attorney in the unfairlabor practice proceeding.22But whether he does so must be left to his own senseof propriety.He is an interested witness just as the Union's president and Re-spondent's officials are interested witnesses, and thereisnorule of thumb whichmay be applied in deciding his credibility any more than there is in deciding thecredibility of other witnesses.Edes impressedme as a conscientiouswitness whosought to be fair in the presentation of his account of the bargaining.Because ofthe detailed notes which he took at each conference he attended, his testimony asto what took place at eachmeeting is,I am convinced, in general of a more reliablenature than that of the other witnesses who had no such means of refrshing theirrecollections. 23These notes, Edes explained, were not a verbatim account, but they22CfFrench v. Hall,119 U S. 152;Wright v. 1?nchanon,287 Ill 468, 474 ;Christensenv.United States,90 F 2d 152, 154 (CA7) ; United States v. Ain,246 F 2d 29, 33-34(CA2) ; United States v Clancy,276 F. 2d 617, 636 (CA 7) : Canon 19, American BarAssociation, Canons of Professional Ethics21President Lee and his son also took some notes but destroyed them afternoting ontheir respective copies of the Union's proposed contract submitted on or about Novem-ber IT, 1960, any agreementreachedor proposal made with respect to the variouscontract NORTHWESTERN PHOTO ENGRAVING CO., INC.37reflected the salient part of what was said about each item discussed during eachbargaining conference he attended.Although these notes are not in evidence,counsel for Respondent were afforded an opportunity to examine them at the hear-ing.In those few instances in which a conflict exists on any material point, I havecarefullyweighed all the testimony and resolved the conflicts in the manner setforth below:1.Request for employment data; the coded listAt the first bargaining conference, held on October 24, 1960, the Union requestedRespondent to supply certain wage and employment information and Respondent'scounsel,Mentone, asked that this request be put in writing.By letter dated thesame day, the Union requested what it characterized as "pertinent information toassist us in these negotiations," consisting of (1) the "names and branch of workof every employee engaged in the production of photo-engravings," (2) their hiringdate and length of service, (3) their rate of pay, including premium and overtimerates, (4) information relative to holidays and vacations, and (5) other conditionsand benefit programs in effect.In its reply on October 27, Respondent stated,inter alia:Inasmuch as the union has submitted no proposals for our consideration, itis not known at this time if the company would agree to a proposal or proposals,which would obviate the necessity to furnish the information requested.Onlyif and when issues are raised by the company in opposition to union demandsis there any basis for you to have the information requested.It accused the Union of "seeking information to harass and create undue hardshipon the company" and stated that it was declining to furnish the requested informationat that timeThe Union again wrote Respondent on November 1, statinginter alia:The information is essential in order that the Union may frame reasonablecontract demands in the context of the rates and other conditions as they pres-ently exist at your establishment.Thus, items No. 1 and 2 are necessary to ourunderstanding of the manner in which your shop is staffed and the relativeseniorities of the employees, so that appropriate demands may be fashionedwith respect to the manning of operations, seniority, vacation entitlement, andthe like.The information in these items is of importance likewise to determinethe degree of discrimination in assignments, layoffs and discharge practiced inthe program instituted in these areas since the date of the election and for theformulation of demands which will serve to protect the job security of the em-ployees we are certified to represent. Items 3, 4 and 5 are necessary so that,in the context of the information in Items 1 and 2, the Union may determinewage and benefit inequities which may require correction and, in the context ofprevailing industry conditions, the Union may frame proposals for appropriatewage and fringe benefit improvements.Only if it has the facts relating to the terms and conditions of employmentnow prevailing at your plant can the Union make intelligent demands for acontract.The alternative is to pose broadside and shot-gun demands. Suchdemands are outside of the definition of true collective bargaining in good faith.The Union is not required to operate in the dark, nor does it propose to do so.The Union is not required to make demands first and hope that it may securethe facts later.The Union is now and at the outset entitled to know the factsnecessary to frame meaningful proposals.When the parties met for their second bargaining conference on November 3, thecorrespondence regarding the requested data was reviewed and Respondent's counsel,Mentone, asked if the Union really believed the data was necessary.When assuredby union representatives that they believed it necessary for intelligent bargaining,Mentone asked whether, if Respondent furnished the information, the Union wouldpromise not to use it to initiate an unfair labor practice proceeding against Respond-ent.The Union assured him that it had no such intention but could not promisethat it would under no circumstances do so.24Respondent thereupon produced ademands.Hall made some, but not detailed notes, and did not refer to them while on thewitness stand.24A hearing on unfair labor practice charges against Respondent in another case wasthen scheduled for November9 andHall Interpreted Mentone's anxiety as being relatedto that case. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDdocument listing, according to departments, the starting date and the salary of 60persons designated by alphabetical code.25There is a conflict in the testimony as to the Union's reaction to the coded in-formation.President Lee testified that when he handed the documentto unionrepresentatives,they said it would be much better if the names were filled in and at thattime we said, "Well, we would rather have this alphabetical, done alpha-betically," and they said, "Well, it will do for the present time. If it will hamperus inany way, we hope that you will fill these names in for us at some time."We said, "Well, when that does happen and it looks like it is going to hamperthebargaining, we will discuss it at that time."Lee further testified that thereafter during the course of bargaining, union representa-tives asked "some questions on who were in certain departments" but "they neverasked us to fill these alphabetical things withnames." 26Vice President Lee gavea slightly different version.He testified that union representatives agreed to acceptthe coded information and to ask later if they wanted the names and that Respondentagreed to furnish the names if a need was shown for them during the negotiationsThe Union's attorney, Edes, and its president, Hall, gave quite a different accountof what took place when the coded data was handed to themHall testified that hetold Respondent's representatives that the document was "not satisfactory," that itdid not give the Union a sufficiently clear picture of the situation to enable the Uniontomake its proposals for negotiation.He testified further that during the course ofbargaining, the Union complained that it could not tell from the coded list who thejourneymen and supervisors or foremen were.Union Counsel Edes testified thatthe Union informed Respondent at this meeting that the coded data was not the in-formation which the Union had requested and did not serve the purpose for whichthe information was sought; that it was important to have the names so that theinformation could be appraised and its veracity checked and so that it would havegreatermeaning in framingand bargainingabout demands; but that Respondent,nevertheless, stated that it would not supply the names; and that the Union statedthat it hoped Respondent would change its mind. Both Edes and Hall denied thatany union representative ever said that the coded information would suffice, orsuffice for the time being, or that the Union would let Respondent know if it foundthe coded data insufficient.Iam convinced and find, upon all the evidence, that regardless of the expresslanguage used, the Union protested Respondent's failure to link the names of theemployees with the information supplied and let Respondent know that it believedthe names would be helpful in understanding and checking the data and in framingand bargaining about contract demands. I also find that Respondent expressed anunwillingness to furnish thenames, andthat the Union expressed a hope that Re-spondent would change its mind.The union representatives, during that meeting, asked questions designed to helpthem understand the coded informationas itrelated to Respondent's current em-ployment conditions and practices.According to Edes' credited testimony, theyasked which of the employees designated by coded letters were journeymenPresi-dent Lee replied that Respondent had no journeymen but that it had craftsmen, aclassificationwhich the parties understood to be the equivalent of journeymen.2728President Lee testified and I find that it was at this meeting that Respondent alsofurnished a copy of its booklet entitled "Employees Profit Sharing Plan" and its bookletentitled "Group Insurance "28President Lee at an earlier date testified that at the first bargaining conference onOctober 24, he had suggested giving the Union the information it wanted in coded formand that the union representatives replied that they would accept it and let Respondentknow if they wanted the list in any other way. Lee was obviously mistaken in this testi-mony, for it is inconsistent with his November 1 letter to the Union, refusing to furnishany information,as well as with all other testimony on the issue,including his own latertestimony.27Atthe hearing,Lee testified that he calls a craftsman earning more than the mini-mum rate a master craftsman In this report, as at the hearing, the terms "craftsman"and "journeyman" are used interchangeably and both include the category of "mastercraftsman "Lee testified that he also has a classification of employee which he calls"all around man"; that one such "all around man" is designated on the coded list as "A"in the "all around man"department, two others are listed as "B" and "D" in the"strippers" department, and that a fourth is listed as "A" in the "finishers" departmentHe did not inform the Union during the course of bargaining that he had more than the NORTHWESTERN PHOTO ENGRAVING CO., INC.39The Union then asked that the craftsmen on the list be identified and Respondentrefused to do so.The Union thereupon asked how long it took an employee to be-come a craftsman and Lee replied that there was no fixed period of apprenticeship-that an apprentice became a craftsman whenever he was capable of being a crafts-man. In connection with the latter discussion, Lee informed the Union that it wasRespondent's practice to review the employees on their merits every 6 months, onor about June 15 and December 15, and to grant wage increases 28Hall asked forthe names of employees who received increases during the preceding June and theamounts of those increases but Lee refused to supply this information.Hall alsoasked for the names of persons on the list who were supervisors and Lee took theposition that there were none 29President Lee, while not purporting to remembereverything which was said at the November 3 meeting, denied that the Union everasked who the apprentices and journeymen were. 1 accept Edes' account in thisrespect, however, for I believe the Union was attempting to impress Respondentwith examples of why it needed the names and Edes testified that his notes reflectedthat these requests were madeAt this November 3 meeting, in response to union inquiries, Respondent inform dthe Union of its policy or practice with respect to such matters as holidays, vacations,its profit-sharing plan, its group insurance program, the length of its workweek, thenumber of shifts it employed, and the length of the lunch period on each shift.Ateither this or the next meeting, Respondent also in;orm^d the Union of individuallifeand annuity insurance policies, with annual premiums ranging from $900 to$1,000, which it carried for about 10 of its older men.2.General statement as to manner in which bargaining proceeded betweenNovember 17, 1960, and March 25, 1961, andissues presentedOn or just prior to November 17, when the third bargaining conference was held,the Union submitted a proposed contract (General Counsel's Exhibit No 5) whoseterms were substantially the same as those contained in its contract with ChicagoPhoto-Engravers Association which was to expire on June 18, 1961 (General Coun-sel'sExhibit No 23).With this proposed contract serving as the basis for negotia-tions, the parties started discussing the document,seriatim,article by article andsection by sectionItwas understood between them that agreement on any par-ticular item would be only tentative and dependent upon the reaching of an accordupon the entire agreement.Proceeding upon this basis, it was not until February 2that the parties had completed their first round of discussing and seeking agreementon each of the 13 articles of the proposed contract.At the February 9 conference,they started over again and between then and the last bargaining conference onMarch 25, the procedure, in general, was to affirm the matters about which theyhad previously tentatively agreed and to discuss further those matters about whichthey had been unable to agreeIt is the contention of the Union and General Counsel that Respondent failed tobargain in good faith not only in connection with furnishing the coded information al-ready alluded to, but by such conduct as the withholding of other pertinent informa-tion and the giving of inaccurate and misleading information;the reneging on previousagreements tentatively reached; insisting that management have sole control overmatters about which the statute requires bargaining;and the unilateral granting ofwage increases during the course of negotiations.The General Counsel, but not theUnion, has also contended that Respondent further evinced bad faith in the bargain-ing by refusing to agree,inter alia,to any form of union security and to arbitration.Respondent,on the other hand,denies any bad faith on its part; contends that itsrefusal to furnish the information requested did not impede the bargaining becausetheUnion's demands were based upon a printed form of agreement then in effectbetween the Union and Chicago Photo-Engravers Association; points to the factthat during the course of bargaining Respondent made a number of counterproposalsand concessions and that the Union, in a letter dated March 7, 1961, acknowledgedthat progress was being made; and contends, finally that the Union itself was notone "all around man"designated as such on the coded list and also failed to inform itthat hedid not regard the "all around men" as journeymen"According to Lee's credited testimony,he also stated* "We hope to continue the samepractice while we are bargaining"and "They did not sayyes or no "2 'Lee continued to maintain this position at the hearing despite the fact that duringthe interimAlex Wall,subsequently identified as the "all around man" designated on thecoded list,was on December 14, 1960,found by a Trial Examiner in another unfair laborpractice case to be a supervisor within the meaning ofthe Act andRespondent took noexception to that finding(Case No 13-CA-3823; General Counsel'sExhibit No. 4). 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargaining in good faith.A fair appraisal of the parties' contentions can, I believe,best be made by considering them in the context of the entire negotiations and themanner in which the bargaining proceeded.3.Bargaining conferences between November 17 and December 22 30At the November 17 conference, the first three articles of the proposed contractwere read and discussed,seriatim.Article I, dealing with the parties and considera-tion, and article 11, dealing with application of the agreement, were agreed upon.Article III, dealing with photoengraving processes in which employees covered by theagreement were engaged was long and involved. It presented difficulties principallybecause some of the terminology used was different from that used by Respondentor descriptions appeared to Respondent not to fit its operations.Language changes ina number of instances were agreed upon.At the next bargaining conference on November 29, article III was further dis-cussed and a further change was agreed upon.Up to this point and at this conference,Respondent voiced no abjection to the first sentence in the article (section 1) whichreferred to employees covered by the agreement as "including shop superintendent andforemen." Article IV, composed of eight sections and dealing principally with hoursof work, was next discussed.Although agreement was reached as to a few provisions,Respondent rejected the Union's proposal for a 35-hour week for day workers and a333/4-hour week for night workers, such as was provided in the agreement withChicago Photo-Engravers Association and stated its desired to continue its 371/2-hourweek for each of its three shifts since it was competing with firms in as well as out-side the Chicago area which were not covered by the Association agreement. Inconnection with discussing uniform hours of work on each shift, Respondent informedthe Union that a few of its employees worked staggered hours, that is, they did notstart work at regular shift starting times.The Union sought detailed information inregard to the employees working staggered hours and Respondent claimed that it wasunable to give this information due to the fact that staggering was not regular andthe number and identity of people staggering varied from time to time 31 In rejectingsection 7 of article IV, which provided that termination of employment, except torjust cause, shall require 1 week's notice, President Lee stated his position to be thathe would agree to this only if it were provided that Respondent would have theexclusive right to discharge, without recourse.The Union rejected this suggestion.The last matter discussed at the November 29 conference was article V, pertainingto the scale of wages and branch divisions. Since the subject of wages figures solarge in the Union's contention that Respondent was not bargaining in good faith,itwill be described in more detail than most of the other subjects. Article V, section 1,provided for a minimum weekly wage for journeymen of $165 a week for day workersand $175 for night workers, wage increases of $7.50 and $9.50, respectively, for dayand night workers receiving in excess of the journeyman's minimum; and propor-tionate adjustments in weekly wages for apprentices 32 President Lee made a counter-proposal to pay the journeymen a minimum of $155 a week, with no differential forday and night workers and gave competitive factors as his reason for the limitedoffer.During the discussion, Hall referred to the proposal for wage increases forjourneymen, explaining that an agreement on the journeymen's minimum scale wouldnot take care of the proposal for a wage increase, but the wage increase proposal wasnot further discussed at that time.At the December 8 meeting, the parties continued to discuss article V, section 1.They also discussed the remaining sections of that article and article VI, relating tovacations, and article VII, relating to overtime, holiday pay, and related matters.Agreement was reached in a few areas but not on any complete article.3380The chronological account of the bargaining which follows ia, except where otherwisenoted, based principally upon the undisputed and credited testimony of EdesI do not,of course, purport to set forth all the details to which Edes or any other witness testified,as I do not regard them as helpful in deciding the issuesm Vice President Lee, at the hearing, at first contended that such information could notbe ascertained from Respondent's records, but he later receded from this position.32The amount of these adjustments for apprentices was incorporated in article X,section 4, and was not reached for discussion at the November 29 meeting.33 Sinces Edeswas not present at the December 8 meeting, his testimony regarding itwas based upon Hall's report to him after the meeting (to which no objection was voicedat the hearing) and upon confirmation by the parties at subsequent meetings as to whatwas accomplished at that meeting. N v1t'1'ri WESTEtttV PHOTO ENGRAVING CO., INC.41On December 15 the only provisions discussed were those contained in article VIII,pertaining to shop practices.34Agreement was reached as to some of the seven sec-tions of this article but not as to most. Section 2 provided that no rule or regulationinitiated by either the Union or the Employer affecting the terms of the agreementwould become operative without the consent of both parties and that any unresolveddispute on this matter would be adjusted under article IX, which provides for arbitra-tion.In rejecting this provision, Lee stated that he believed he could initiate any rulehe wanted without the consent of the Union. Y he Union stated that the provisionapplied only to those rules which would affect or vary the terms of the agreement.Mentone replied that, as he read the language, it would preclude Respondent frommaking any rules since all rules might affect the terms of the contract.No agreementwas reached on this section. In discussing section 4, which provided that "in caseof an emergency," a journeyman, idle in his own branch, may help in another branchLee took the position that the provision would have to be altered to provide thatjourneymen "must" work in other branches during emergencies and that "as deter-mined by management" must be added after the word "emergencies." Hall was un-willing to accept Lee's proposed amendment.On December 22 the parties discussed article IX, dealing with a joint standingcommittee for the adjuscnent of grievances and the arbitration of disputes, andcommenced discussing article X, relating to apprentices.Article 1X provided fora joint standing griev:.nce committee composed of two representatives of the Unionand two representatives of management, with a fifth man to be chosen by the stand-ing committee in the event a dispute was not settled within 2 weeks; a majority ofthe five-man committee would then be empowered to make final and bindingdecisions.Respondent objected to the arbitration feature of this provision andexpressed confidence that the parties could settle their own disputes, without theintervention of a fifth man. t=all stated that if th:s arbitration feature was all thatstood in the way of an agreement, he would not insist upon it.The subject wasthen passed and the entire article X was read and section 1 of the article dealingwith the indenturing of apprentices was read and discussed, but no agreementwas reached.4.The December wage increasesAs already noted, on November 3, in connection with Respondent's explanationof the time it took for an apprentice to become a journeyman, Respondent informedthe Union that it had a practice of reviewing the employees on their merits every6 months, in June and December, and granting them wage increases and hopedto continue the same practice during the course of bargaining.Thereafter, aboutDecember 15, he and his son did review the employees' wages and decided to grantincreases to all the apprentices and about half of the journeymen.The increaseswere reflected in the December 24 paychecks.Respondent did not inform unionrepresentatives inDecember that it was reviewing wages; nor did it voluntarilyinform them later of what it had doneAs will be seen,supra,itwas not untilMarch 25, when the Union itself raised the issue, that Respondent informed theUnion of any wage increases, and even then it assured the Union that increaseswere granted only to apprentices.5.The bargaining between January 12 and February 2, 1961At the January 12 meeting, the parties continued to discuss article X relatingto apprentices.Respondent submitted counterproposals in a number of respects,which the Union promised to consider. In discussing section 2, Respondent madeno objection to the requirement of a minimum of 6 years for apprenticeshipsbut objected to the Union's proposed age brackets.No agreement was reached.Section 4 of article X dealt with the minimum scale of weekly wages for apprentices.It provided that the minimum scale for apprentices should be based on percentagesof the minimum rate for journeymen.More specifically, an apprentice duringhis first year was to receive a minimum of 40 percent of the journeymen scale;during the first half of his second year, 42 percent; during the second half ofhis second year, 44 percent; with stated percentage increases twice annually untilthe last half of the sixth year when he would reach 95 percent of the minimumscale for journeymen.Under the Union's proposal an employee would becomea journeyman after not less than 6 years of apprenticeship.The meaning ofthese provisions in terms of actual wages to be received by apprentices, depended,as At this juncture in the bargaining, the Union apparently believed that it was makingprogressforHall informed Respondent's representatives at this meeting that he had soreported to theunionmembership on December 10. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDof course,on the amount of the minimum agreed upon for journeymen.Respondentstated that the proposed percentages through the last half of the third year wereacceptable to it and proposed lesser percentages as substitutes for the remainingproposed rates, ending with 90 percent for the last half of the sixth year.TheUnion replied that it did not think Respondent's proposal was too bad but didnot take a definite position with respect to it at that meeting.The proposal wasnot discussed further at any later meeting.At the next meeting, on January 26, the parties turned to a discussion of articleXI, entitled "Employment" and containing union security. among other provisionsSection 1 provided that as a condition of employment superintendents and fore-men should be union members in good standing.Mentone challenged the legalityof this section and Edes sought to defend it.The parties finally agreed to deletethis section 35They also agreed to delete section 2, since it referred to a priorcontract and was clearly inapplicable to Respondent. Section 3 provided that eachnew employee should apply for union membership within 30 days and that eachpresent employee should, as a condition of employment, remain a union memberand pay his periodic dues and initiation fees and other union obligations as re-quired by the Union and permitted by lawMentone challenged the legality ofat least part of this provision and Edes argued that it was a lawful maintenance-of-membership clausePiesident Lee then stated that he did not, in any event,intend to agree to it. Section 6, relating to preferential hiring of certain journey-men, was also read and discussed.Respondent rejected this provision both be-cause it interpreted the language to require unlawfully preferred treatment to cer-tain journeymen applicants as well as because it believed the provision would notbe in Respondent's best interest.No agreement was reached.On February 2 the parties resumed discussion of article XI.There was agree-ment to accept or delete some provisions. Section 8, providing that the grievancemachinery provided in article IX should constitute the exclusive means of settlingall disputes, was objected to on the ground that it would bind Respondent to thearbitrationmachinery to which Respondent had already objected in discussingarticle IXAfter discussion, the Union stated that it would agree to eliminatesection 8 of article XI as well as article IX if that was all that stood in the wayof a contract.Sections 9 and 10 of article XI were then discussed together.They provided, in effect, that Respondent did not have any intention of suspend-ing or modifying any existing employee benefit or privilege, except as might beprovided in the agreement, and that if during the term of the contract it should de-sire to make any such suspension or modification, it would so notify the Unionand give it an opportunity to reopen the contract and bargain about such pro-posed suspension or modification.In rejecting these proposals,Respondent statedthat it might, for example, wish to cut the wages of some employees and wantedto be free to do so if it should so desire.The Union then withdrew those sec-tions from further consideration.The parties then turned to a discussion of articleXII which dealt with the Union's health and welfare fund set forthin a supple-ment to the proposed contract, and providing for certain health, accident, hos-pital,and surgical benefits.The article recited that the parties had entered intothe supplemental agreement and that it was to constitute a part of the contract.The union repersentatives stated that they would review Respondent's existing in-surance benefit program (General Counsel's Exhibit No. 11) to determine whetheritwas a satisfactory substitute for the Union's proposal.VicePresidentLee statedthat he would not only offer Respondent's plan as a substitute for the Union'sbut would promise never to go below what the Union proposed in terms of benefits.President Lee, however, objected to his son's statement and said that he wanted theright, if business was bad, to cut below even what the Union had proposed, oreven to discontinue the plan.This completed the first round of discussions onthe Union's proposed contract.ArticleXIII, which provided for the term of thecontract,was never discussed as such but the parties did refer to the subjectseveral times during negotiations and before the breakoff of negotiations appearedto agree that a 1-year term would be best.6.The second and subsequent rounds: February 9 to March 25On February 9, the parties started reviewing the proposed contract for a sec-ond time in an attempt to narrow the area of their disagreement.Again,in gen-s5I deem it immaterial,and do not decide whether the agreement to delete was at thismeeting,as indicated by a document prepared by the Union about March 7 and by astipulation of the parties at the hearing, or at theMarch 25 meeting,as indicated byEdes' testimony based upon his notes made during the bargaining sessions. NORTHWESTERN PHOTO ENGRAVING CO., INC.43eral, the articles were discussedseriatim,with the parties confirming their pre-vious agreement on some of the articles or parts thereof. In discussing articleIII, section 1, which the Union believed had already been tentatively accepted,Respondent, for the first time, voiced objection to the inclusion of the words "in-cluding superintendent and foremen" in the provision defining the employees tobe covered by the agreement.Respondent contended that superintendent andforemen were not properly included in the bargaining unit.The Union replied thatitcould not tell from the coded list whether persons were included therein whomithad reason to believe were the shop superintendent and foremen.No agree-ment was reached on this matter.When article IV, section 1, was reached in the discussion, the Union offered amodified proposal of a 361/4-hour week for day workers and 35 hours for nightworkers for the first 6 months of the contract period, and 35 hours for day and331/4 hours for night workers during the last 6 months of a 1-year contract. Presi-dent Lee stated that he could not "buy" that proposal then but would considerit later.Hall asked for a counterproposal and Lee responded with an offer tocontinue his present practice of 371/2 hours for all shifts.Mentone at this pointtold Lee that he was under no obligation under the statute to make a counter-proposal and read that portion of Section 8(d) of the Act which provides thatneither party is required to make a "concession." 36No agreement was reachedon section 1.The parties then turned to a discussion of sections 2 and 3 dealingwith working schedules and in this connection the question of how many menwould be staggered over the first and second shifts was discussed.Hall requestedinformation as to Respondent's present practice regarding staggering.Lee re-plied that he could not give this information, except to say that staggering wasfor a minimum of 1 week because the staggering was done differently every weekor every now and then and that, no matter what the present practice was, hewanted the privilege of staggering 121/2 percent of the work force in such manneras Respondent should decide.Hall stated that in the absence of more specificinformation, he was in no position to make a counterproposal or to accept Re-spondent's offer.The last item discussed on February 9 was article V, section 1, the wage proposalfor day and night shifts.Respondent opposed any differential between day andnight workers, pointing out that about 60 or 70 percent of the work force alternatedbetween the day and night shifts.On February 20, the parties backtracked to a discussion of that part of article III,section 1, which included superintendent and foremen among those persons to becovered by the contract.The Union took the position that it believed Respondent,by insisting that the words "superintendent and foremen" be stricken, was probablywanting to exclude from the contract's coverage certain persons who did productionwork on photoengraving and who the Union believed-but could not know becauseithad only a coded list-were on the list of those eligible to vote in the Board-conducted election, and that if they were on the eligibility list or did productionwork, the Union was entitled to represent them.According to Edes credited testi-mony, the Union asked Respondent for a list of the employees who had been in-cluded on the eligibility list and also a list of supervisors who Respondent believedwould be excluded from the contract's coverage by a deletion of the words "superin-tendent and foremen."Mentone, speaking for Respondent, declined to furnish acopy of the eligibility list and Edes stated that lie would try to obtain a copy fromthe Board's office 37President Lee explained that no one had the title of super-intendent or foreman and that "superintendents could be anyone from time to time "Although section 2 of article III had been tentatively agreed upon at a prior meeting,President Lee wanted some language changes made to conform to Respondent'spractices or to the description of processes in use at Respondent's shop and theUnion agreed to these changesArticle IV, relating to hours of work, was againdiscussed, but the position of the parties remained substantially unchanged.Whenthe wage scale provisions of Article V were reached, the Union reduced its originaldemand and asked for a minimum journeyman rate of $162.50 a week for day and"But see distinction between "counterproposal" and "concession," recognized in thelegislative history of the Taft-Hartley Act and noted by the Supreme Court inN L R 73 vAmerican National Insurance Co ,343 U.S 395, footnote 1431Rdes tried to obtain a copy of the eligibility list from the Board offices on the follow-ing day but was unable to obtain itAlthough President Lee denied that the Union re-quested a copy of the eligibility list, I believe that his memory was faulty in this respect,as it wasdemonstrably so in a number of other respects. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD$172.50 for night workers.President Lee stated that $155 a weekminimum forboth day andnightworkers was the best he could do "at the present time."According to Edes and Hall, President Lee also informed the Union that $1595was the minimum rate which Respondent was then paying its craftsmen, and Edes'notes onthe February 20 meeting reflect that Lee made this statement. PresidentLee testified, however, that he informed the Union that theminimum ratewas $145.His son testified that he did not recall the current minimum rate beingmentionedduring any of the bargaining conferences but he believed the minimum was $145. Iaccept the testimony of Edes on this issue rather than that of President Lee or VicePresident Lee not only because Edes, by his demeanor on the witness stand and thegeneral consistency of his testimony impressed me as the more reliable witness,but because his testimony is corroborated by hisnotestakenat the bargaining confer-ence as well as by the testimonyof Hall.38Also discussed at the February 20 meeting, were Respondent's counterproposalsto sections 2 and 3 of article V, the funeral pay and jury duty provisions, but noagreement was reached as to either.With respect to article VI, relating to vacations,Respondent offered its present practice.The Union offered a counterproposal whichRespondent said it might consider.The Union then stated that it would seriouslyconsider Respondent's present practice.On March 2, the Union revised its vacation proposal to conform to Respondent'spractice and article VI was agreed to.Article VII was discussed and the partiesaffirmed theiragreementon those sections previously agreed to.The Union statedthat it would give serious consideration to a company counterproposal of a 61/2-hourChristmas Eve and New Year's Eve.ArticleVIII, covering shop practices, wasreviewed but no further progress was made in reaching complete agreement on it.Article IX relating to the grievance and arbitration machinery was discussed andRespondent again voiced its objection to a fifth man on the joint standing committee.President Lee stated that he would not object to a fifth man if that man held a control-ing interest in the Company.This statement, I find, was facetiouslymade to em-phasize Respondent's opposition to the arbitration feature of the grievance proce-dure.Respondent did not object to that part of the grievance procedure whichdid not involve arbitration.Prior to the next bargaining conference, the Union prepared a document in whichwas set forth those provisions of the proposed contract which the Union understoodhad been agreed upon and in which was also indicated its understanding as to otherprovisions which were to be decided, deleted, or as to which counterproposals wereunder consideration.This document was transmitted to Respondent with a letterdatedMarch 7, ending with the clause, "Trusting that we will continue to makeprogress at our forthcoming meeting on Thursday, March 9th."On March 9, with the latest document prepared for discussion, the parties againsought to narrow their differences.The Union, although protesting the lack ofavailability of information on the subject, agreed to strike from article III,section1, the controversial "superintendents and foremen" phrase and, as thus modified, thesectionwas agreed upon 39Respondent raised an objection to other language in'sWhether or not Respondent had any fixed minimum scale for craftsmen did not appearto be an important factor in Respondent's operationsIt posted no scale in the plantwhich would indicate such minimum rate, it had no fixed time for an employee to serveas an apprentice ; its payroll records reflecting wage rates during and after January 1960,which were read Into the record at the hearing, reflect that all employeesmaking lessthan $155 a week received semiannual wage Increases ; and it made no point of tellingany employee when he had attained craftsman or journeyman status. Indeed, at onepoint in his testimony President Lee, like his son, seemed not too sure of what the mini-mum rate for craftsmen was in October 1960 when the bargaining commencedSee thefollowing testimony of President Lee:Q.How is it [the employee's status] reflected in the salary?A.Well, we received a certain minimum for craftsmen.Q What is that?A. I do not know what it was at the time that they attained itQWhat was it in October 1960'A. October 19-about $145Nevertheless, I accept Lee's later and more positive testimony that $145 was Respondent'sminimum scale for craftsmen or journeymen throughout the period of the negotiations.19The Union contends that at least seven persons on the "decoded" list (Charging PartyExhibit No 1) introduced at the hearing, and listed by code on the information suppliedat the November 3 bargaining conference,are supervisors within the meaning of the Act NORTHWESTERN PHOTO ENGRAVING CO.,INC.45section 2 which it had not theretofore raised, and the Union acceded to Respondent'sproposed change in language. In considering article IV, relating to hours of work,the Union offered another counterproposal but Respondent remainedadamant inrefusing to reduce its weekly hours of work, contending that it was competing with20 union shops outside Chicago which were operating on a 371h-hour week. Stag-gering was also discussed but no agreement was reached.The position of theparties on section 7 likewise remained unchanged.When the parties started discuss-ing the wage proposals in article V, President Lee announced that he would notbudge from his offer of a minimum of $155 a week for journeymen. After theUnion held a caucus, Lee stated that Respondent's offer was final "as of thismoment" but that he would not say that the Company would not change its mind.Hall then asked about a general wage increase.Lee stated he had no offer to makeat that time.After further caucus, the Union reduced its wage proposal to a minimumof $160 for day workers and $170 for night workers, with a $5 a week generalincreasefor day workers and $7.50 for night workers.Leesaid he would considerthis offer.With respect to article IX in the new document submitted by the Union,Mentone said that he thought the union had agreed to delete it.Hall replied thatthe Union had expressed a willingness to delete it only if that article was all thatstood in the way of an agreement.Hall asked Respondent to initial those matters inthe document to which it had agreed but Lee declined to do so on the ground thatany matter agreed upon was only tentativeHe acknowledged, however, that thedocument looked all right to him as far as the parties had gone.He promised tosubmit a counterproposal in writing to cover article X relating to apprentices.On March 25, the parties held their last meeting.Respondent's position on hoursof work remained unchanged.With respect to wages, President Lee told the Unionthat in view of the fact that the Union had reduced its wage proposal, "we will goup on ours. Instead of a minimum for all journeymen being $155, we want tolower our minimum to $152.50 and make sure the average minimum for all thejourneymen put together would not be less than $160."By this, Lee meant toguarantee that the average wage for journeymen would not be less than $160 aweek.4°The Union then asked what Respondent intended to do about a generalwage increase and Lee replied that he could not grant any, at least "not now,"explaining that he would not sign a contract which provided for a wage increase.Edes stated that the Union did not know what wages were then in effect for theemployees since he had heard that Respondent had granted some wage increases inDecember.Lee conceded that some increases had been put into effect but assuredthe Union that they were given only to the apprentices and in accordance with apractice in effect for over 30 years to grant apprentices increases every 6 months.41and much evidence was adduced at the hearing on this issueAll of these seven-AlexWall, John Gorski, Stanley Burce, Frank Balon, Verne Johnson, John B English, andSeymour Klein-were included in the voting eligibility list prepared by Respondent andapproved by the UnionThe Union desires to represent all of them, whether or not theyare supervisors, because they are engaged in photoengraving production workRespond-ent contends that none of them are supervisors and accordingly concedes the right of theUnion to represent them In these circumstances, I do not believe it necessary for thepurposes of this case to decide,and I do not decide,whether any or all of these personsare supervisors401t would appear to the Union from examining the coded list, and accepting Respond-ant's assurance that its current minimum was $155, that Respondent's average for journey-men at the time the list was prepared was $166.56; and even if it had known thatRespondent's minimum for journeymen was $145, it would have appeared that the averagewas $164.The Union could not have known what Respondent disclosed for the first timeat the hearing that in figuring the average, Respondent did not intend to include thesalaries of one "all around man"listed as such and three others anonymously listed underother classifications41This finding is based upon the credited testimony of Edes as well as upon an admissionof Respondent early in the hearing made in the following mannerMr. MENTONE:The wage increases are matters that have occurred for a period ofyears and that is almost automatic.The pattern has not changed, and that's only toa certain group. I think it was to the apprentices and that was explained to theunion during the bargaining session. . . .TRIAL EXAMINER'It is your contention wage increases were given only toapprentices ?Mr. MENTORS: Yes, and that was something that was not done intentionally. It 46DECISIONSOF NATIONALLABOR RELATIONS BOARDEdes then asked who the apprentices were and Lee replied that they were all theemployees who were not craftsmen.The parties discussed counterproposals to article X, and except for the Union'sacceptance of one counterproposal to the effect that Respondent would not employnew apprentices while any one of its apprentices were laid off, the positions of theparties remained unchanged.The union-security provisions of article XI werealso discussed.The Union had prepared two written alternative counterproposals(General Counsel's Exhibits Nos. 15 and 16).The first counterproposal provided,inter alia,formaintenance of membership by all employees then members of theUnion and that all new employees join within 30 days of execution of the agreement.Respondent rejected this proposal and countered with an offer to hire persons re-gardless of race, creed, color, and union or nonunion affiliation.The Union thenoffered its second proposal, providinginter aliathat Respondent would inform allemployees that the Union was their exclusive bargaining representative and thatwhile they were not required to join the Union, Respondent preferred that theydo so.Lee stated that he could not buy that proposal either but Mentone said hewould like some time in which to study the two proposals. The subject was thenpassed.The parties returned to a discussion of wages in connection with discussing articleXII, the health and welfare insurance provisions.Hall offered to accept Respond-ent's insurance program if Respondent would agree to a wage increase but Leereplied that if Respondent's current insurance program was accepted, that in itselfwould constitute a wage increase.He declined Hall's suggestion.Toward the end of the bargaining conference, Hall asked what it would take toget an agreement with RespondentLee replied that it would take what Respondenthad already offered.The union representatives held a caucus and when they re-turned, Edes made a statement accusing Respondent of bad-faith bargaining,interalia,by refusing to supply information which the Union had requested, refusing togrant any wage increases through the Union while unilaterally granting them toemployees, and by refusing to agree with the Union except on minor matters.Re-spondent replied that Edes' statement was only his opinion.Hall expressed theview that it was costing the Union too much money to continue its fruitless effortsto get a contract and the meeting ended with a suggesion by the Union that if Re-spondent changed its mind with respect to any contract provision, it should get intouch with the Union.No further meetings were held.7.Analysis and conclusionsItcannot he disputed that during the 15 bargaining sessions, the parties madesome progressBoth parties made proposals and counterproposals and agreementwas reached in a number of areas. Respondent's obligation to bargain in good faithdid not, of course, require it to make a concession; yet it made a number of con-cessions to the Union during bargaining, some of which, it appears to me, weresubstantial, such as, for instance, its offer to employ a ratio of one apprentice tofour journeymen (whereas its then ratio was one to less than two) and its offeruntilMarch 25 of a minimum of $155 a week for journeymen with the startingrate for apprentices to be 40 percent of the journeymen's minimum-which, basedupon the $155 figure, would be $62-(whereas Respondent's current minimum forapprentices was only $53 to $55, with someone perhaps occasionally starting at$58).Respondent, moreover, explained its reasons for rejecting union demands.is our contention the wage increases happen every year without a union over a num-ber of yearsTRIAL EXAMINER' In accordance with a pattern. If an apprentice works so long,be gets-Mr LEE* May I interrupt'TRIAL EXAMINER: You had better speak through your attorneyMr. LEE: May I talk to him so he can enlighten you'TRIAL EXAMINER: Pleasey*4RRMr. MENTONE: Mr Lee informed me that this pattern has been established for morethan 30 years in connection with the raises for apprentices. . . .Although I credit Lee's later testimony that in fact it has been Respondent's practice toreview wages semiannually and to grant increases to all apprentices and to most of thejourneymen, I do not credit his testimony that he informed the Union on March 25 thatjourneymen as well as apprentices received increases NORTHWESTERN PHOTO ENGRAVING CO., INC.47These indicia of good-faith bargaining, however, are not dispositive of theGeneral Counsel's and Union's contention that Respondent failed to bargain ingood faith. I turn now to those contentions.a.The refusal of information requested and the misleading or inaccurateinformation givenFirst, it is contended that Respondent's refusal to furnish information requested bythe Union was inconsistent with Respondent's statutory bargaining obligations.Theinformation refused included not only the names on the coded list of employmentdata, but the names of apprentices receiving increases in June 1960, and the amountof increase each received, and accurate information which would have enabled theUnion to know which of the code letters represented apprentices, which representedjourneymen, and which represented persons whom the Union wished to representbut who it believed were supervisors.At the hearing, Hall related a number of respects in which he believed the bar-gaining had actually been hampered by Respondent's refusal to furnish names ratherthan code letters linked with the job classifications, dates of hire, and wages paidphotoengraving production workers.Although conceding that the proposed con-tract which he submitted after Respondent had refused to furnish the names wasbased substantially on the Union's then current contract with the Chicago Photo-Engravers Association, he testified that in preparing the proposed contract, he reliedmore heavily upon the standard form of contract than he would have done had hereceived the information requested.He testified, moreover, that had the namesbeen furnished, he could and would have utilized the assistance of Mathes, the em-ployee member of the bargaining committee, to check the accuracy of the list andmight have been able to ascertain during the bargaining what was later ascertainedduring the hearing when the names were produced: that the coded list was not ac-curate in a number of respects; 42 and that some of the persons revealed at the hearingas being included in the list were considered by the Union to be the superintendentand foremen, supervisors within the meaning of the Act 43Hall further testifiedthat he might have been able to ascertain, with Mathes' assistance, which personson the list were journeymen and which were apprentices. It was, of course, impor-tant that the Union know how many of those listed by code were apprentices andhow many and which of the symbols represented journeymen to enable it to bargainintelligently about such important issues as the ratio of apprentices to journeymenand Respondent's counterproposal of a guaranteed average of at least $160 a weekfor journeymen.To ascertain whether the latter proposal was more or less thanthe current average, it was necessary for the Union to know which of those personslisted as earning above the minimum rate for journeymen were in fact journeymen.Although, even with the names supplied, the Union might not have discovered whatPresident Lee disclosed for the first time at the hearing-that he did not consider asincluded in the proposed $160 average the person designated on the list as in the"all around man" department as well as three other high salaried anonymouslylisted persons whom he regarded as "all around" men-it is possible that such42As pointed out by the Union and General Counsel in their briefs, thesalary forStanio, a finiqher, as shown on the coded list, was $175, whereas his correct salary as it ap-pears on the decoded list (Charging Party's Exhibit No. 1) and as testified to byRespond-ent's bookkeeper, was only $165; two employees, Wilkens and Marecek, though apparentlyinRespondent's employ when the coded list was prepared were not included ; and twoothers,Misch and Kelly, were included on the coded list although their employment hadceased prior to the time the list was preparedThe General Counsel contends that thecoded list improperly includes or excludes a number of other employees.However, frominformation read into the record from Respondent's payroll records and an exhibit listinglaid-off employees (General Counsel's Exhibit No. 25), I am convinced that some of theemployees mentioned by the General Counsel were included on the list only because theywere in temporary layoff status and others were excluded because their services had beenterminated or they had not been hired at the time the list was prepared.asThe Union asserts in its brief that President Lee, in the unfair labor practice caseheard on November 9, 1960, Case No 13-CA-3823, testified that Wall was the only "allaround man" on Respondent's payrollLee,moreover, testified in this proceeding, andI find, that the Union, during a bargaining conference, asked what Wall did and that Leereplied that he was an "all around man " The Union, therefore, at least after November 9,knew the identity of the code "A" under "All Around Man" department on the coded list.It accordingly could reasonably have assumed that other persons whom it believed to besupervisors but whose positions were less responsible or at least no more responsible thanWall's, were also includedsomewhereon the list. 48DECISIONSOF NATIONAL LABOR RELATIONS BOARDinformation might have been revealed in connection with the Union pointing out thenames of those it considered supervisors.I have no doubt that the Union at the hearing may have exaggerated the im-portance to it of having the names linked to the other information furnished.AndI am aware of Hall's testimony that the Union did not seek to ascertain from itsmembers what their individual salaries were and that he felt this information waspersonal.But this does not mean that he did not in good faith seek to obtain thenames linked with hiring dates, job classifications, and salaries in the more imper-sonal manner here employed in order to assist him in representing the employeesmore intelligently. I shall not attempt to pass on the validity of all the reasons givenRespondent during the bargaining and assigned at the hearing for requesting thenames. I find that the furnishing of the names linked with the other data would atleast have been helpful in enabling the Union to ascertain the correctness of theinformation which Respondent furnished and in determining whether some of Re-spondent's counterproposals represented more or less than what employees werethen receiving.Respondent has not explained why it declined to furnish the names of employees.Vice President Lee testified that he and his father thought up the idea of a codedlistand that he did not seek the advice of any counsel. President Lee testified,"I thought it was a splendid idea and I used it." It is reasonable to infer, however-especially in view of an incident which occurred shortly before the bargaining con-ferences commenced-that Respondent's officials were merely motivated by a feelingthat the individual earnings of employees are those employees' personal affairs whichtheymight not wish to have publicized.According to laid-off employee JohnKovack, whose testimony in this respect I credit, President Lee became angry whenKovack asked for a wage increase based upon the fact that he was being paid lessthan others in his department who had been in Respondent's employ a shorter timethan Kovack, and accused Kovack of being "a trouble maker, going around tryingto find out how much everybody made."It is settled, however, that if information requested is of the type to which a unionisotherwise entitled in representing the employees, the employer is not justified inrefusing to furnish it merely to protect any supposed right of employees to privacyas to payroll information.N.L.R.B. v. F. W. Woolworth Co.,352 U.S. 938, re-versing 235 F. 2d 319 (C.A. 9), and upholding he Board in 109 NLRB 196. SeealsoAluminum Ore Company v. N.L.R.B.,131 F. 2d 485, 487 (C.A.7); N.L.R.B.v.The Item Company,220 F. 2d 956, 959 (CA. 5), cert. denied 350 U.S. 836; andBoston Herald-Traveler Corp. v. N.L R.B.,223 F. 2d 58 (C.A. 1), enfg. 110 NLRB2097.Nor is it a defense, as Respondent appears to argue in its brief, that theparties proceeded to negotiate and made progress in the negotiations without theinformation. In each of the cases cited above, except theAluminum Orecase, theparties had even reached an agreement despite the fact that the requested informa-tionwas not furnished.Andcf.McQuay-NorrisManufacturing Company v.N.L.R.B,116 F. 2d 748, 751-752 (C.A. 7), cert. denied 313 U S. 565, in which theCourt, rejecting an argument that the Union had waived its right to resort to Boardprocesses to resolve an issue regarding its right to an exclusive recognition clausein its contract because it had entered into a contract for its members only, stated:"That the union pursued this lawful and peaceful method is to its credit."In contending that its refusal to supply the names requested by the Union was notinconsistent with its bargaining obligations, Respondent has called attention to thefact that the General Counsel, in an administrative ruling in a prior case (Case No.SR-43, July 30, 1959; 44 LRRM 1366), had refused to issue a complaint on a Sec-tion 8(a)(5) charge where, during a strike in support of the Union's bargainingdemands, the strikers had been replaced, and the employer-in response to a unionrequest for the names of employees currently working, along with certain statisticaldata regarding them-supplied only code letters with the requested data.The Gen-eral Counsel, in support of his ruling, citedCincinnati Steel Castings Company,86NLRB 592-which holds that data need not be furnished in any specific form andthat it was sufficient that the employer had furnished the requested data in oral,rather than in written, form. I need not decide whether the same General Counselin issuing the complaint in this case acted inconsistently with his prior administrativeruling, for Respondent has not contended that it relied upon that ruling in decliningto furnish the names in this case.In a case most nearly approximating the situation existing in this case, the Courtof Appeals for the First Circuit inBoston Herald-Traveler Corp. v. N.L.R.B., 223F. 2d 58,44 described and approved the Board's rationale in holding that, as a general"In theBoston Herald-Travelercase, the employer,in response to a union request forthe names,job classifications,dates of employment,salaries,and commissions, furnished NORTHWESTERN PHOTO ENGRAVING CO., INC.49rule, an employer's bargaining obligation requires him to comply with union re-quests for data of the nature here involved. It stated (id., at p. 60) :Relying on its previous decisions, some of which have been enforced by thecourts, the Board stated a general rule that, in effect, linked wage data is al-ways presumpively relevant to collective bargaining.The requesting unionneed not show the precise relevance of the information to particular issuesunder discussion.Such a rule is necessary because "it is virtually impossibleto tell in advance whether the requested data will be relevant except in thoseinfrequent instances in which the inquiry is patently outside the bargainingissue."N.L.R.B. v. Yawman & Erbe Mfg. Co.,2 Cir., 1951, 187 F. 2d 947,949.The Board rejected as hindsight the petitioner's argument that the con-tract eventually negotiated did not necessitate information beyond that which hadbeen furnished to the Union. It suggested that full disclosure might have re-vealed inequities in the wage structure about which the Union might have madedemands.The court also quoted and held "consonant with and best calculated to effectuate thepurposes of the Act," the following language from former Chairman Farmer's con-curring decision inN.L.R.B. v. Whiten Machine Works,217 F. 2d 593 (C A. 4), cert.denied 349 U.S. 905, which the Board approved in theBoston Herald-Travelercase(id.,at p. 63) :Iwould, therefore, hold that, short of evidence that union requests for wagedata are used as an harassing tactic and not in good faith effort to secure per-tinent bargaining information, the employer has a continuing obligation to sub-mit such data upon request to the bargaining agent of his employees.Iam convinced, after careful consideration of the import of the problem on thecollective-bargaining process, that this broad rule is necessary to avoid thedisruptive effect of the endless bickering and jockeying which has theretoforebeen characteristic of union demands and employer reaction to requests byunions for wage and related information.The unusually large number ofcases coming before the Board involving this issue demonstrates the disturbingeffect upon collective bargaining of the disagreements which arise as to whetherparticular wage information sought by the bargaining agent is sufficiently rele-vant to particular bargaining issues. I conceive the proper rule to be that wageand related information pertaining to employees in the bargaining unit should,upon request, be made available to the bargaining agent without regard to itsimmediate relationship to the negotiation or administration of the collectivebargaining-agreement.The employer's statutory duty to bargain as thus enunciated is applicable to Re-spondent in this case.45 I find that Respondent, by refusing to link the names of itsemployees with the data it supplied, as well as by refusing to furnish other informa-tion as hereinbefore set forth, refused to bargain in good faith with the Union.Related to and in line with its furnishing of the coded data is the misleading orincorrect information given the Union and Respondent's lack of frankness in disclos-ing information which in the context of the bargaining was necessary for an intelligentall the information requested except the names of employees linked tothe data.For ex-ample, in settingforth a jobclassification and ratesof employees under it, thedata wouldbe supplied in this manner:"Columnists-1 @ $135 25, 1 @ $157.75, 1 @ $170.25,1@ $21000."Moreover,in that case,similarto the situation here, the proposed con-tract provided for minimum salary rateswithin classificationsand minimum periodic in-creases and it also expresslyprovided thatemployeesmight bargainindividually forincreases in excess of the minimum establishedby contract451 find no meritto the argument,assertedin Respondent's brief, apparently as a de-fense to its conduct,that the Union, by requestingin itsletter of November 1 that it besuppliedwithinformation relating to Respondent's insuranceand profit-sharing plans,then failing to reador study theinformation after Respondentsupplied bookletsdescrib-ing these plans, was engaging in harassing tactics andnot bargainingin good faith.Respondent orally described the insuranceplan to the Union at the November3 bargainingconference.Hall testified that thereafter the bargaining committee"looked through" bothplans; that he personally"looked at" but did not recallreviewingor studying the insur-ance plan and told Respondent's representativesthat if, as they claimed,the plan was asgood or better than the Union's proposal,he would accept it; and thathe "read" but didnot study or "digest"everything in the profit-sharing plan.I see nothing in the Union'sconduct in this regard which would relieve Respondent of its obligation to bargain orprevent Respondent from carrying out that obligation. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDevaluation of its proposals to the Union. I have in mind, in particular, PresidentLee's inaccurate statement to the Union on March 25 that the December wage in-creases were limited to the apprentices; his statement to the Union on that date thatsince the Union had come down on its wage proposal, he was increasing his wageproposal, whereas an examination of payroll data read into the record at the hearing,as well as a normal reading of the coded list, shows that he was decreasing theamount of his prior proposal; and his assurance to the Union during bargaining thatthe apprentices on the coded list were all those listed who were not craftsmen, with-out disclosing what he revealed for the first time at the hearing, that the person listedas "all around man" as well as three other persons anonymously listed under otherdepartments were considered by him to be "all around men," not journeymen, andthat their salaries were to be excluded in figuring the average for journeymen.Thisconduct, I find, was further evidence of Respondent's lack of good faith in thenegotiations.b.The December wage increasesAs already noted, at the November 3 bargaining conference, in response to aquestion as to how long it took apprentices to become craftsmen or journeymen,President Lee replied that he reviewed employees on their merits twice annually,about June 15 and December 15,46 and granted increases and hoped that he couldcontinue to do so.Assuming, as Lee testified he was referring to both apprenticesand joumeymen,47 I do not believe that a waiver by the Union of its statutory rightto bargain about the wage increases may be inferred from its mere failure to respondto Lee's expressed hope that he could continue his current practice during the courseof bargaining or by its failure to anticipate unilateral action and object in advance.Nor can it fairly be said that because the Union, in its proposed contract, sought onlya minimum scale for journeymen, a general increase for all journeymen making inexcess of the minimum journeymen's rate, and a minimum scale for apprentices attheir various experience levels based on a percentage of the minimum journeymen'srate, it waived or acquiesced in the type of unilateral action taken by Respondent 48Ibelieve that the legality of Respondent's action in granting the Decemberincreases is controlled by the Supreme Court's recent opinion inN.L.R B. v..8enneKatz, etc., d/b/aWilliamsburg Steel Products Co.,369 U.S. 736, in which theunilateral grant of merit increases was held to bea per seviolation of Section 8(a) (5).There the employer, during the course of bargaining, had,inter alia,granted meritincreases-in line with a long-standing practice of granting quarterly or semiannualmerit reviews-to 20 out of approximately 50 employees in the unit, in amountsranging between $2 and $10. In language which, it seems to me, is equally ap-propriate here, the Court said (id., at 746-747):Whatever might be the case as to so-called "merit raises" which are in factsimply automatic increases to which the employer has already committedhimself, the raises here in question were in no sense automatic, but were in-formed by a large measure of discretion.There simply is no way in suchcase for a union to know whether or not there has been a substantial departurefrom past practice, and therefore the union may properly insist that the com-pany negotiate as to the procedures and criteria for determining such increases.Respondent's unilateral grant of increases to about 50 percent of its journeymenin amounts of $3 or $5 seems clearly within the purview of theKatzcase.TheUnion's contract wage proposals were not only for a minimum journeyman ratebut also for a general wage increase for those making above the minimum.Re-spondent's willingness to increase the wages of so large a proportion of its journey-men, if imparted to the Union, might have opened the door to agreement on some49President Lee testified, however, that It is usually about January 15 that pay raisesare put into effect and that they are reflected in the next paycheckThis is in accordwith Respondent's payroll records, which show a round of increases occurred on Febru-ary 6, 1960.47Edes testified that be Interpreted Lee's statement regarding the current practice toreferonly to apprentices."Although certain statutory rights may be waived, a waiver will not lightly be pre-sumed, but must be "expressed in clear unequivocal language"California PortlandCement Company,101 NLRB 1436, 1439Accord,Gulf AtlanticWarehouse Co., 129NLRB 42, 43-44, enfd 291 F 2d 475 (C A. 5) ,Armstrong Cork Company v N L.R B ,211 F. 2d 843, 848 (CA5) ; N L R.B. v J. HAllison &Company,165 F 2d 766, 768(C A. 6), cert.denied 335U S. 814. CfMastro Plastic Corp v. N L R.B.,350 U.S. 270,279-284. NORTHWESTERN PHOTO ENGRAVING CO., INC.51modification of the Union's general increase proposal, such as, for example, anagreement on a general wage increase for at least certain wage ranges of journey-men 49 (I note that all but one of the so-called merit increases were to journey-ment making less than $160 a week and all making less than $155 receivedan increase.)The increases to all the apprentices, stands on no different footing even thoughthe Union's proposed contract provided only a minimum scale for apprentices withsemiannual increases after the first year of service geared to stated percentages ofthe journeymen's minimum.Respondent, by granting increases to the apprenticesin the same manner it had been accustomed to doing prior to the selection of theUnion as the employee's bargaining agent, was providing for their progression ina manner different from and inconsistent with that requested by the Union in itsproposed contract.This action was in derogation of the Union's status as the bar-gaining representative and inconsistent with Respondent's duty to treat with theUnion regarding a subject about which the statute requires Respondent to bar-gain.It is possible that if Respondent had informed the Union in December,prior to its review of the wages, of its desire to do so and had sought the Union'sconsent to granting the increases, the Union might not have objected and mighteven have welcomed this action, particularly if taken without prejudice to theUnion's right to bargain for further increases or different standards for determin-ing increases.50Although apprentices undoubtedly expected a semiannual increase as a conditionof their employment, the increases "were in no sense automatic, but were informedby a large measure of discretion" (Katz case,supra).They were merit increases.President Lee testified that upon the review of wages, he gave no increase to anyunsatisfactory apprentice but fired him instead.The increases, moreover, were notin any specific amounts which the employees themselves could forecast.Theyranged between $4 and $14.Furthermore, the increases were granted about amonth earlier than Respondent normally granted similar rounds of increases.Ac-cordingly, I find that the unilateral grant of increases to apprentices, like that tothe journeymen, was in contravention of Respondent's duty to bargain.51c.The other alleged indicia of bad-faith bargainingThe contention of the General Counsel and Union that Respondent furthermanifested bad faith by reneging on portions of the proposal contract to whichithad previously tentatively agreed rests upon Respondent's apparently changingpositions taken during the course of bargaining regarding the "Processes" pro-vision of article III; the "Branches" of the trade as treated in article V, section2, and article VIII, section 4; the percentage staggering proposals made in con-nection with discussing article IV; and the minimum salary and wage discussionsalready treated.In this connection, it should be pointed out that a number ofthe alleged instances of reneging were in connection with the lengthy and involveddescription of photoengraving processes in which terminology in the proposed con-tract did not appear to fit Respondent's operations.The fact that Respondentupon subsequent readings of that involved provision noticed language, not initiallynoticed,which it deemed inapplicable to its own processes and sought a changein that language, does not warrant an imputation of bad faith. It should also beborne in mind that the parties understood that agreement on any provision of theproposed contract was to be only tentative pending negotiation of the whole con-tract and that too strict insistence by either party upon finality as to any pro-visionmight tend to discourage even tentative agreements on such provisions. Iam not persuaded that any regneging by Respondent in the respects pointed outwas indicative of bad faith on its part.It is also contended that Respondent failed to bargain in good faith by in-sisting upon reserving to itself the exclusive right of decision in a number ofareas in which mandatory bargaining is required by the statute.Thus,it ispointedout that Respondent proposed the elimination of union consent in article IV, sec-tion 6, which provided that employees who start work shall receive a full day's pay"except in cases of illness or inability to work, as mutually agreed between Manage-'6 Cf.Aluminum Ore Co. v. NL.R.B.,131 F. 2d 485, 486-487 (CA. 7).60 Cf.N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217, 224-225;N.L.R B. v.Bradley Wa8hfountain Co.,192 F.2d 144,150 (C.A. 7).51 In addition to theKatzcase,cited above, seeN.L.R.B.v.Crompton-Highland Mills,Inc,337 U.S. 217, 223-225;N.L.R.B. v. American National Insurance Co,343 U S. 395,398-399, 409.681-492-63-vol. 140-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and the Chapel Chairman"; that Respondent insisted that it should be thesole judge of what constituted "just cause" for the termination of employment; thatRespondent insisted upon the nght to make any rule without union consent re-gardless of whether such rule might be considered in derogation of the terms ofthe contract; and that Respondent proposed that overtime work by apprenticesand the apportionment of apprentices among the branches should be in the solediscretion of management.Certainly, it is nota per seviolation of Section 8(a)(5)for an employer to insist upon reserving to himself the right to decide, as a man-agement prerogative, such matters as those proposed by Respondent.N.L.R.B. v.American National Insurance Co.,343 U.S. 395.Furthermore, I do not regardRespondent's proposals as necessarily precluding other solutions to the Union's pro-posals, including the processing of employee grievances through the Union in theseareas.I therefore find no basis for concluding that Respondent was not acting ingood faith in these respects.Nor can I accept the General Counsel's contention that Respondent's refusal toaccept any proposal for the arbitration of grievances and other disputes constitutedbad-faith bargaining.Although I recognize, as the Supreme Court pointed out inTextileWorkers Union v. Lincoln Mills,353 U.S. 448, 455, that "Plainly the agree-ment to arbitrate grievance disputes is thequid pro quofor an agreement not tostrike," it does not appear that Respondent in this case was insisting upon a no-strikeprovision.Cf."M" System, Inc.,129 NLRB 527, 550. Likewise rejected is theGeneral Counsel's contention that Respondent's refusal to agree to any type of union-security provision evinced an unwillingness to bargain.The Act does not requireeither party to yield in its position on bargainable issues and Respondent's refusal toyield on the union-security issue was no indication of bad faith on its part.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, myRecommended Order, among other things, will direct that Respondent cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent refused to bargain with the Union, in violation ofSection 8(a)(5) and (1) of the Act, my Recommended Order will require that Re-spondent bargain with the Union, upon request, as the exclusive representative of itsemployees within the appropriate unit concerning rates of pay, wages, hours, andother terms and conditions of employment, and, if an understanding is reached, em-body such understanding in a signed agreement.CONCLUSIONS OF LAW1.By interrogating an employee as to whether he had received an invitation to aunion meeting and thereafter interrogating him as to what took place at the meeting,Respondent has engaged in an unfair labor practice within the meaning of Section8(a)(1) of the Act.2.Chicago Photo-Engravers Union No. 5 is, and has been at all times since itscertification on October 7, 1960, the exclusive bargaining representative of Respond-ent's employees in an appropriate bargaining unit consisting of all "production em-ployees and attendants in the photo-engraving department of Respondent's plant,excluding all other employees, office clerical employees, plant clerical employees,errand boys, delivery men, guards, and supervisors as defined in the Act."3.By failing and refusing to comply with the Union's request for the names of itsemployees linked with employment data; by knowingly furnishing inaccurate and mis-leading information; and by unilaterally granting wage increases to most of the em-ployees in the unit during the course of bargaining, Respondent has refused to bargainwith the Union in good faith, in violation of Section 8(a)(5) and (1) of the Act4The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has not established by a preponderance of the evidencethat Respondent discharged employee Lennon in violation of Section 8(a)(5) anu(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, NorthwesternPhoto Engraving Co , Inc, Chicago, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from NORTHWESTERN PHOTO ENGRAVING CO., INC.53(a) Refusing to bargain collectively with Chicago Photo-Engravers Union No. 5,in the unit heretofore certified by the Board as appropriate, with respect to rates ofpay, wages, hours of employment, and other terms and conditions of employment, byfailing or refusing to comply with union requests for the names of its employees linkedwith employment data, by knowingly furnishing false or misleading information, andby unilaterally granting wage increases to its employees in the bargaining unit.(b) Interrogating employees in regard to union activities under circumstancesconstituting interference, restraint, and coercion in violation of Section 8 (a) (1) oftheAct.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their rights guaranteed under Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring membershipin a labor organization, as authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Upon request, bargain collectively with Chicago Photo-Engravers Union No. 5as the exclusive representative of the employees in the appropriate unit and embodyany understanding reached in a signed contract.(b) Post at its plant in Chicago, Illinois, copies of the attached notice marked"Appendix." 52Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by a representative of Respond-ent, be posted by Respondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Thirteenth Region, in writing, within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps Respondent has taken to comply herewith 53The allegation of the complaint that Respondent violated Section 8(a) (3) of theAct is hereby dismissed.52 In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."m In the eventthat thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director, in writing, within 10 days fromthe date ofthis Order, whatsteps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT interrogate our employees about union activities in a mannerconstituting interference, restraint, and coercion in violation of Section 8 (a)( I)of the Act.WE WILL NOT refuse to supply Chicago Photo-Engravers Union No. 5 with thenames of our employees linked with employment data, will not knowinglyfurnish said Union with inaccurate or misleading information, will not uni-laterallygrantwage increases to our employees in the bargaining unit or other-wise refuse to bargain collectively with the above-named labor organization asthe exclusive representative of all our employees in the appropriate unit de-scribed below, and will, upon request, bargain with it in said unit with respectto rates of pay, wages, hours of employment, and other terms and conditionsof employment, and, if an agreement is reached, we will embody such agreementin a signed contract.The appropriate unit consists of :All production employees and attendants in the photo-engraving depart-ment of our Chicago. Illinois, plant, excluding all other employees, office 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, plant clerical employees, errand boys, delivery men,guards, and supervisors as defined in the National Labor Relations Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed by Section 7 of the Act,except to the extent permitted by Section 8(a)(3) of the Act.NORTHWESTERN PHOTO ENGRAVING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 176 WestAdams Street, Chicago 3, Illinois, Telephone No. Central 6-9660, if they have anyquestions concerning this notice or compliance with its provisions.Pioneer Bus Company, Inc.'andTransport Workers Union ofAmerica, AFL-CIO.Case No. 23--RC-1939.December 10, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth R. Tilley, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and 2(6) and (7) of the Act, for the following reasons:The Employer and the Intervenor contend that their collective-bargaining contracts, entered into on May 29, 1960, and effective fromFebruary 15,1961, to February 15, 1965, bar the instant petition whichwas filed on July 10, 1962. The Petitioner asserts that the contractscannot bar an election at this time because,inter alia,they artificiallydivide the employees into two separate bargaining units based solelyupon considerations of race.Pursuant to a consent election held in 1950, the Intervenor wascertified as bargaining representative for all the Employer's bus opera-tors and shop employees in Houston, Texas. Commencing in 1956,the parties created a two-unit bargaining relationship.One unit wasknown as the "Pioneer Bus Lines" and was composed exclusively of1The Employer's name appears as amendedat thehearing.The Intervenor,Bus Drivers,Dispatchers and Shop Employees Independent Union ofHouston,intervened on the basis of its contractual interest.140 NLRB No. 18.